--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.14


OFFICE LEASE
 
This Office Lease (this “Lease”), dated as of the date set forth in Section 1.1,
is made by and between CA-PRUNEYARD LIMITED PARTNERSHIP, a Delaware limited
partnership (“Landlord”), and GRAPHON CORPORATION, a Delaware corporation
(“Tenant”).  The following exhibits are incorporated herein and made a part
hereof:  Exhibit A (Outline of Premises); Exhibit B (Work Letter); Exhibit B-1
(Scope of Work); Exhibit C (Form of Confirmation Letter); Exhibit D (Rules and
Regulations); Exhibit E (Judicial Reference); Exhibit F (Additional Provisions);
and Exhibit G (Asbestos Notification).
 
1  BASIC LEASE INFORMATION
 
1.1           Date:
December 19, 2011
1.2           Premises.
 
1.2.1           “Building”:
1901 S. Bascom Avenue, Campbell, California 95008, commonly known as Pruneyard
Tower I.
1.2.2           “Premises”:
Subject to Section 2.1.1, 4,413 rentable square feet of space located on the 6th
floor of the Building and commonly known as Suite 660, the outline and location
of which is set forth in Exhibit A.  If the Premises includes any floor in its
entirety, all corridors and restroom facilities located on such floor shall be
considered part of the Premises.
1.2.3           “Property”:
The Building, the parcel(s) of land upon which it is located, and, at Landlord’s
discretion, any parking facilities and other improvements serving the Building
and the parcel(s) of land upon which such parking facilities and other
improvements are located.
1.2.4           “Project”:
The Property or, at Landlord’s discretion, any project containing the Property
and any other land, buildings or other improvements.
1.3Term
 
1.3.1           Term:
The term of this Lease (the “Term”) shall commence on the Commencement Date and
end on the Expiration Date (or any earlier date on which this Lease is
terminated as provided herein).
1.3.2          “Commencement Date”:
The earlier of (i) the first date on which Tenant conducts business in the
Premises pursuant to this Lease, or (ii) the later of (a) date on which the
Premises is Ready for Occupancy (defined in Exhibit B), or (b) March 1, 2012.
1.3.3          “Expiration Date”:
The last day of the 64th full calendar month commencing on or after the
Commencement Date.



Period During
Term
 
Monthly Base Rent Per Rentable Square Foot (rounded to the nearest 100th of a
dollar)
   
Monthly
Installment
of Base Rent
 
Commencement Date through last day of 12th full calendar month of Term
  $ 2.58     $ 11,385.54  
13th through 24th full calendar months of Term
  $ 2.66     $ 11,727.11  


 
 

--------------------------------------------------------------------------------

 



25th through 36th full calendar months of Term
  $ 2.74     $ 12,078.92  
37th through 48th full calendar months of Term
  $ 2.82     $ 12,441.29  
49th through 60th full calendar months of Term
  $ 2.90     $ 12,814.53  
61st full calendar month of Term through Expiration Date
  $ 2.99     $ 13,198.97  



Notwithstanding the foregoing, so long as no Default (defined in Section 19.1)
exists, Tenant shall be entitled to an abatement of Base Rent, in the amount of
$11,385.54 per month, for the first four (4) full calendar months of the Term.


1.5    “Base Year” for Expenses:
 
Calendar year 2012.
          “Base Year” for Taxes:
Calendar year 2012.
1.6    “Tenant’s Share”:
 
3.7321% (based upon a total of 118,245 rentable square feet in the Building),
subject to Section 2.1.1.
1.7    “Permitted Use”:
General office use consistent with a first-class office building; provided that
in no event shall the Premises, or any portion of the Premises, be used for the
operation of an executive suite of offices, an executive suites business center,
or any business competing directly therewith.
1.8.   “Security Deposit”:
$26,397.94, as more particularly described in Section 21.  Notwithstanding the
foregoing, if no Default occurs on or before the first (1st) anniversary of the
Commencement Date, then, upon written request from Tenant delivered not earlier
than such anniversary:  (a) the amount of the Security Deposit shall be reduced
to $13,198.97, and (b) Landlord, within 30 days after such request, shall return
to Tenant the portion of the Security Deposit exceeding such reduced amount;
provided, however, that no such reduction shall occur and no such return shall
be required if a Default occurs before the earlier of (i) the date on which such
return occurs, or (ii) or the date occurring 30 days after such request.
Prepaid Base Rent:
$11,385.54, as more particularly described in Section 3.
1.9       Parking:
 
15 unreserved parking spaces, at the rate of $0.00 per space per month, as such
rate may be adjusted from time to time to reflect Landlord’s then current rates.
Zero (0) reserved parking spaces, at the rate of $N/A per space per month.


 
2

--------------------------------------------------------------------------------

 



1.10Address of Tenant:
Before the Commencement Date:
 
5400 Soquel Avenue, Suite A2
Santa Cruz, CA 95062
From and after the Commencement Date:  the Premises.
1.11Address of Landlord:
 
CA-Pruneyard Limited Partnership
c/o Equity Office
1875 S. Bascom Avenue, Suite 2440
Campbell, California  95008
Attention:  Pruneyard Property Manager
 
with copies to:
 
Equity Office
2655 Campus Drive, Suite 100
San Mateo, CA  94403
Attn:  Managing Counsel
 
and
 
Equity Office
Two North Riverside Plaza
Suite 2100
Chicago, IL  60606
Attn:  Lease Administration
1.12     Broker(s):
Grubb & Ellis Company, a Delaware corporation (“Tenant’s Broker”), representing
Tenant, and Cassidy Turley Northern California, Inc., a California corporation
(“Landlord’s Broker”), representing Landlord.
 
1.13     Building HVAC Hours and Holidays:
 
 
 
“Building HVAC Hours” mean 8:00 a.m. to 6:00 p.m., Monday through Friday,
excluding the day of observation of New Year’s Day, Presidents Day, Memorial
Day, Independence Day, Labor Day, Thanksgiving Day, Christmas Day, and, at
Landlord’s discretion, any other locally or nationally recognized holiday that
is observed by other buildings comparable to and in the vicinity of the Building
(collectively, “Holidays”).
 
1.14     “Transfer Radius”:
None.
1.15     “Tenant Improvements”:
Defined in Exhibit B, if any.
1.16     “Guarantor”:
As of the date hereof, there is no Guarantor.



2  PREMISES AND COMMON AREAS.
 
2.1 The Premises.
 
2.1.1 Subject to the terms hereof, Landlord hereby leases the Premises to Tenant
and Tenant hereby leases the Premises from Landlord.  Landlord and Tenant
acknowledge that the rentable square footage of the Premises is as set forth in
Section 1.2.2 and the rentable square footage of the Building is as set forth in
Section 1.6; provided, however, that Landlord may from time to time re-measure
the Premises and/or the Building in accordance with any generally accepted
measurement standards selected by Landlord and adjust Tenant’s Share based on
such re-measurement; provided further, however, that any such re-measurement
shall not affect the amount of Base Rent payable for, the determination of
Tenant’s Share with respect to, or the amount of any tenant allowance applicable
to, the initial Term.  Within 60 days after the Commencement Date Landlord
shall, and at any time thereafter Landlord may, deliver to Tenant a notice
substantially in the form of Exhibit C, as a confirmation of the information set
forth therein.  Tenant shall execute and return (or, by notice to Landlord,
reasonably
 

 
3

--------------------------------------------------------------------------------

 

object to) such notice within five (5) days after receiving it, and if Tenant
fails to do so, Tenant shall be deemed to have executed and returned it without
exception.
 
2.1.2 Except as expressly provided herein, the Premises is accepted by Tenant in
its condition and configuration existing on the date hereof, without any
obligation of Landlord to perform or pay for any alterations to the Premises,
and without any representation or warranty regarding the condition of the
Premises, the Building or the Project or their suitability for Tenant’s
business.
 
2.2 Common Areas.  Tenant may use, in common with Landlord and other parties and
subject to the Rules and Regulations (defined in Exhibit D), any portions of the
Property that are designated from time to time by Landlord for such use (the
“Common Areas”).
 
3  RENT.  Tenant shall pay all Base Rent and Additional Rent (defined below)
(collectively, “Rent”) to Landlord or Landlord’s agent, without prior notice or
demand or any setoff or deduction, at the place Landlord may designate from time
to time.  As used herein, “Additional Rent” means all amounts, other than Base
Rent, that Tenant is required to pay Landlord hereunder.  Monthly payments of
Base Rent and monthly payments of Additional Rent for Expenses (defined in
Section 4.2.2), Taxes (defined in Section 4.2.3) and, if applicable, parking
(collectively, “Monthly Rent”) shall be paid in advance on or before the first
day of each calendar month during the Term; provided, however, that the
installment of Base Rent for the first full calendar month for which Base Rent
is payable hereunder shall be paid upon Tenant’s execution and delivery
hereof.  Except as otherwise provided herein, all other items of Additional Rent
shall be paid within 30 days after Landlord’s request for payment.  Rent for any
partial calendar month shall be prorated based on the actual number of days in
such month.  Without limiting Landlord’s other rights or remedies, (a) if any
installment of Rent is not received by Landlord or its designee within five (5)
business days after its due date, Tenant shall pay Landlord a late charge equal
to 5% of the overdue amount; and (b) any Rent that is not paid within 10 days
after its due date shall bear interest, from its due date until paid, at the
lesser of 18% per annum or the highest rate permitted by Law (defined in
Section 5).  Tenant’s covenant to pay Rent is independent of every other
covenant herein.
 
4  EXPENSES AND TAXES.
 
4.1 General Terms.  In addition to Base Rent, Tenant shall pay, in accordance
with Section 4.4, for each Expense Year (defined in Section 4.2.1), an amount
equal to the sum of (a) Tenant’s Share of any amount (the “Expense Excess”) by
which Expenses for such Expense Year exceed Expenses for the Base Year, plus
(b) Tenant’s Share of any amount (the “Tax Excess”) by which Taxes for such
Expense Year exceed Taxes for the Base Year.  No decrease in Expenses or Taxes
for any Expense Year below the corresponding amount for the Base Year shall
entitle Tenant to any decrease in Base Rent or any credit against amounts due
hereunder.  Tenant’s Share of the Expense Excess and Tenant’s Share of the Tax
Excess for any partial Expense Year shall be prorated based on the number of
days in such Expense Year.
 
4.2 Definitions.  As used herein, the following terms have the following
meanings:
 
4.2.1 “Expense Year” means each calendar year (other than the Base Year and any
preceding calendar year) in which any portion of the Term occurs.
 
4.2.2 “Expenses” means all expenses, costs and amounts that Landlord pays or
accrues during the Base Year or any Expense Year because of or in connection
with the ownership, management, maintenance, security, repair, replacement,
restoration or operation of the Property.  Landlord shall act in a reasonable
manner in incurring Expenses.  Expenses shall include (i) the cost of supplying
all utilities, the cost of operating, repairing, maintaining and renovating the
utility, telephone, mechanical, sanitary, storm-drainage, and elevator systems,
and the cost of maintenance and service contracts in connection therewith;
(ii) the cost of licenses, certificates, permits and inspections, the cost of
contesting any Laws that may affect Expenses, and the costs of complying with
any governmentally-mandated transportation-management or similar program;
(iii) the costs of all insurance premiums and the costs of all repairs covered
by insurance deductibles; (iv) the cost of landscaping and relamping; (v) the
cost of parking-area operation, repair, restoration, and maintenance; (vi) a
management fee in the amount (which is hereby acknowledged to be reasonable) of
3% of gross annual receipts from the Building (excluding the management fee),
together with other fees and costs, including consulting fees, legal fees and
accounting fees, of all contractors and consultants in connection with the
management, operation, maintenance and repair of the Property; (vii) payments
under any equipment-rental agreements and the fair rental value of any
management office space; (viii) wages, salaries and other compensation, expenses
and benefits, including taxes levied thereon, of all persons engaged in the
operation, maintenance and security of the Property, and costs of training,
uniforms, and employee enrichment for such persons; (ix) the costs of operation,
repair, maintenance and replacement of all systems and equipment (and components
thereof) of the Property; (x) the cost of janitorial, alarm, security and other
services, replacement of wall and floor coverings, ceiling tiles and fixtures in
Common Areas, maintenance and replacement of curbs and walkways, repair to roofs
and re-roofing; (xi) rental or acquisition costs of supplies, tools, equipment,
materials and personal property used in the maintenance, operation and repair of
the Property; (xii) the
 

 
4

--------------------------------------------------------------------------------

 

cost of capital improvements or any other items that are (A) intended to effect
economies in the operation or maintenance of the Property, reduce current or
future Expenses, or enhance the safety or security of the Property or its
occupants, (B) replacements or modifications of the nonstructural portions of
the Base Building (defined in Section 7) or Common Areas that are required to
keep the Base Building or Common Areas in good condition, or (C) required under
any Law that is enacted, or first interpreted to apply to the Property, after
the date hereof; (xiii) the cost of tenant-relation programs reasonably
established by Landlord; and (xiv) payments under any existing or future
reciprocal easement agreement, transportation management agreement, cost-sharing
agreement or other covenant, condition, restriction or similar instrument
affecting the Property.
 
Notwithstanding the foregoing, Expenses shall not include:
 
(a) capital expenditures not described in clauses (xi) or (xii) above (in
addition, any capital expenditure shall be included in Expenses only if paid or
accrued after the Base Year and shall be amortized (including actual or imputed
interest on the amortized cost) over the lesser of (i) the useful life of the
item purchased through such capital expenditure, as reasonably determined by
Landlord, or (ii) the period of time that Landlord reasonably estimates will be
required for any Expense savings resulting from such capital expenditure to
equal such capital expenditure; provided, however, that any capital expenditure
that is included in Expenses solely on the grounds that it is intended to reduce
current or future Expenses shall be so amortized over the period of time
described in the preceding clause (ii));
 
(b) depreciation;
 
(c) principal payments of mortgage or other non-operating debts of Landlord;
 
(d) costs of repairs to the extent Landlord is reimbursed by insurance or
condemnation proceeds;
 
(e) except as provided in clause (xiii) above, costs of leasing space in the
Building, including brokerage commissions, lease concessions, rental abatements
and construction allowances granted to specific tenants;
 
(f) costs of selling, financing or refinancing the Building;
 
(g) fines, penalties or interest resulting from late payment of Taxes or
Expenses;
 
(h) organizational expenses of creating or operating the entity that constitutes
Landlord;
 
(i) damages paid to Tenant hereunder or to other tenants of the Building under
their respective leases;
 
(j) amounts (other than management fees) paid to Landlord’s affiliates for
services, but only to the extent such amounts exceed the prices charged for such
services by parties having similar skill and experience;
 
(k) costs resulting from any violations of Law, negligence or willful misconduct
of Landlord or its employees, agents or contractors;
 
(l) attorney’s fees and other expenses incurred in connection with negotiations
or disputes with tenants or other occupants of the Building;
 
(m) costs of services or benefits made available to other tenants of the
Building but not to Tenant;
 
(n) costs of curing defects in design or original construction of the Property;
 
(o) reserves;
 
(p) bad debt expenses;
 
(q) costs of cleaning up Hazardous Materials, except for routine cleanup
performed as part of the ordinary operation and maintenance of the Property (as
used herein, “Hazardous Materials” means any material now or hereafter defined
or regulated by any Law or governmental authority as radioactive, toxic,
hazardous, or waste, or a chemical known to the state of California to cause
cancer or reproductive toxicity, including (1) petroleum and any of its
constituents or byproducts, (2) radioactive materials, (3) asbestos in any form
or condition, and (4) materials regulated by any of the following, as amended
from time to time, and any rules promulgated thereunder:  the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C. §§9601
et seq.; the Resource Conservation and Recovery Act, 42 U.S.C. §§6901, et seq.;
the Toxic Substances Control Act, 15 U.S.C. §§2601, et seq.; the Clean Water
Act, 33 U.S.C. §§1251 et seq; the Clean Air Act, 42 U.S.C. §§7401 et seq.; The
 

 
5

--------------------------------------------------------------------------------

 

California Health and Safety Code; The California Water Code; The California
Labor Code; The California Public Resources Code; and The California Fish and
Game Code.);
 
(r) Parking Expenses (defined below), except to the extent Parking Expenses
exceed parking revenues on an annual basis (as used herein, “Parking Expenses”
means costs of operating, maintaining and repairing the Parking Facility,
including costs of parking equipment, tickets, supplies, signs, cleaning,
resurfacing, restriping, parking-garage management fees, and the wages,
salaries, employee benefits and taxes for individuals working exclusively in the
Parking Facility; provided, however, that Parking Expenses shall exclude (i)
capital expenses, and (ii) costs of electricity, janitorial service, elevator
maintenance and insurance); or
 
(s) expenses (other than Parking Expenses (defined below)) of operating any
commercial concession at the Project.
 
If, during any portion of the Base Year or any Expense Year, the Building is not
100% occupied (or a service provided by Landlord to tenants of the Building
generally is not provided by Landlord to a tenant that provides such service
itself, or any tenant of the Building is entitled to free rent, rent abatement
or the like), Expenses for such year shall be determined as if the Building had
been 100% occupied (and all services provided by Landlord to tenants of the
Building generally had been provided by Landlord to all tenants, and no tenant
of the Building had been entitled to free rent, rent abatement or the like)
during such portion of such year.  If insurance, security or utility costs for
any Expense Year are less than insurance, security or utility costs,
respectively, for the Base Year, then, for purposes of determining Expenses for
such Expense Year, such costs for such Expense Year shall be deemed to be
increased so as to be equal to such corresponding costs for the Base
Year.  Notwithstanding any contrary provision hereof, Expenses for the Base Year
shall exclude (a) any market-wide cost increases resulting from extraordinary
circumstances, including Force Majeure (defined in Section 25.2), boycotts,
strikes, conservation surcharges, embargoes or shortages, and (b) at Landlord’s
option, the cost of any repair or replacement that Landlord reasonably expects
will not recur on an annual or more frequent basis.
 
4.2.3  “Taxes” means all federal, state, county or local governmental or
municipal taxes, fees, charges, assessments, levies, licenses or other
impositions, whether general, special, ordinary or extraordinary, that are paid
or accrued during the Base Year or any Expense Year (without regard to any
different fiscal year used by such governmental or municipal authority) because
of or in connection with the ownership, leasing or operation of the
Property.  Taxes shall include (a) real estate taxes; (b) general and special
assessments; (c) transit taxes; (d) leasehold taxes; (e) personal property taxes
imposed upon the fixtures, machinery, equipment, apparatus, systems,
appurtenances, furniture and other personal property used in connection with the
Property; (f) any tax on the rent, right to rent or other income from any
portion of the Property or as against the business of leasing any portion of the
Property; (g) any assessment, tax, fee, levy or charge imposed by any
governmental agency, or by any non-governmental entity pursuant to any private
cost-sharing agreement, in order to fund the provision or enhancement of any
fire-protection, street-, sidewalk- or road-maintenance, refuse-removal or other
service that is (or, before the enactment of Proposition 13, was) normally
provided by governmental agencies to property owners or occupants without charge
(other than through real property taxes); and (h) [Intentionally Omitted].  Any
costs and expenses (including reasonable attorneys’ and consultants’ fees)
incurred in attempting to protest, reduce or minimize Taxes shall be included in
Taxes for the year in which they are incurred.  Notwithstanding any contrary
provision hereof, Taxes shall be determined without regard to any “green
building” credit and shall exclude (i) all excess profits taxes, franchise
taxes, gift taxes, capital stock taxes, inheritance and succession taxes, estate
taxes, federal and state income taxes, and other taxes to the extent applicable
to Landlord’s general or net income (as opposed to rents, receipts or income
attributable to operations at the Property), (ii) any Expenses, (iii) any items
required to be paid by Tenant under Section 4.5; and (iv) any special taxes or
assessments imposed as a means of financing capital
improvements.  Notwithstanding the foregoing, if Landlord receives a “green
building” credit against Taxes for any Expense Year as a result, in whole or in
part, of Landlord’s incurrence of any amount(s) included in Expenses for any
Expense Year(s) (collectively, the “Tenant-Paid Cost”), then, to the extent such
credit is fairly attributable to the Tenant-Paid Cost, Taxes for such Expense
Year shall be reduced by the lesser of (x) the amount of such credit, or (y) the
Tenant-Paid Cost.
 
4.3 Allocation.  Landlord, in its reasonable discretion, may equitably allocate
Expenses among office, retail or other portions or occupants of the
Property.  If Landlord incurs Expenses or Taxes for the Property together with
another property, Landlord, in its reasonable discretion, shall equitably
allocate such shared amounts between the Property and such other property.
 
4.4 Calculation and Payment of Expense Excess and Tax Excess.
 
4.4.1 Statement of Actual Expenses and Taxes; Payment by Tenant.  Landlord shall
endeavor to give to Tenant, after the end of each Expense Year, a statement (the
“Statement”) setting forth the actual Expenses, Taxes, Expense Excess and Tax
Excess for such Expense Year.  If the amount paid by Tenant for such Expense
Year pursuant to Section 4.4.2 is less or more than the sum of Tenant’s
 

 
6

--------------------------------------------------------------------------------

 

Share of the actual Expense Excess plus Tenant’s Share of the actual Tax Excess
(as such amounts are set forth in such Statement), Tenant shall pay Landlord the
amount of such underpayment, or receive a credit in the amount of such
overpayment, with or against the Rent then or next due hereunder; provided,
however, that if this Lease has expired or terminated and Tenant has vacated the
Premises, Tenant shall pay Landlord the amount of such underpayment, or Landlord
shall pay Tenant the amount of such overpayment (less any Rent due), within
30 days after delivery of such Statement.  Any failure of Landlord to timely
deliver the Statement for any Expense Year shall not diminish either party’s
rights under this Section 4.
 
4.4.2 Statement of Estimated Expenses and Taxes.  Landlord shall endeavor to
give to Tenant, for each Expense Year, a statement (the “Estimate Statement”)
setting forth Landlord’s reasonable estimates of the Expenses, Taxes, Expense
Excess (the “Estimated Expense Excess”) and Tax Excess (the “Estimated Tax
Excess”) for such Expense Year.  Upon receiving an Estimate Statement, Tenant
shall pay, with its next installment of Base Rent, an amount equal to the excess
of (a) the amount obtained by multiplying (i) the sum of Tenant’s Share of the
Estimated Expense Excess plus Tenant’s Share of the Estimated Tax Excess (as
such amounts are set forth in such Estimate Statement), by (ii) a fraction, the
numerator of which is the number of months that have elapsed in the applicable
Expense Year (including the month of such payment) and the denominator of which
is 12, over (b) any amount previously paid by Tenant for such Expense Year
pursuant to this Section 4.4.2.  Until Landlord delivers a new Estimate
Statement (which Landlord may do at any time), Tenant shall pay monthly, with
the monthly Base Rent installments, an amount equal to one-twelfth (1/12) of the
sum of Tenant’s Share of the Estimated Expense Excess plus Tenant’s Share of the
Estimated Tax Excess, as such amounts are set forth in the previous Estimate
Statement.  Any failure of Landlord to timely deliver any Estimate Statement
shall not diminish Landlord’s rights to receive payments and revise any previous
Estimate Statement under this Section 4.
 
4.4.3 Retroactive Adjustment of Taxes.  Notwithstanding any contrary provision
hereof, if, after Landlord’s delivery of any Statement, an increase or decrease
in Taxes occurs for the applicable Expense Year or for the Base Year (whether by
reason of reassessment, error, or otherwise), Taxes for such Expense Year or the
Base Year, as the case may be, and the Tax Excess for such Expense Year shall be
retroactively adjusted.  If, as a result of such adjustment, it is determined
that Tenant has under- or overpaid Tenant’s Share of such Tax Excess, Tenant
shall pay Landlord the amount of such underpayment, or receive a credit in the
amount of such overpayment, with or against the Rent then or next due hereunder;
provided, however, that if this Lease has expired or terminated and Tenant has
vacated the Premises, Tenant shall pay Landlord the amount of such underpayment,
or Landlord shall pay Tenant the amount of such overpayment (less any Rent due),
within 30 days after such adjustment is made.
 
4.5 Charges for Which Tenant Is Directly Responsible. Tenant shall pay, 10 days
before delinquency, any taxes levied against Tenant’s equipment, furniture,
fixtures and other personal property located in or about the Premises.  If any
such taxes are levied against Landlord or its property (or if the assessed value
of Landlord’s property is increased by the inclusion therein of a value placed
upon such equipment, furniture, fixtures or other personal property of Tenant),
Landlord may pay such taxes (or such increased assessment) regardless of their
(or its) validity, in which event Tenant, upon demand, shall repay to Landlord
the amount so paid.  If the Leasehold Improvements (defined in Section 7.1) are
assessed for real property tax purposes at a valuation higher than the valuation
at which tenant improvements conforming to Landlord’s “building standard” in
other space in the Building are assessed, the Taxes levied against Landlord or
the Property by reason of such excess assessed valuation shall be deemed taxes
levied against Tenant’s personal property for purposes of this
Section 4.5.  Notwithstanding any contrary provision hereof, Tenant shall pay,
10 days before delinquency, (i) any rent tax, sales tax, service tax, transfer
tax or value added tax, or any other tax respecting the rent or services
described herein or otherwise respecting this transaction or this Lease
(including  any assessment, tax, fee, levy or charge allocable or measured by
the area of the Premises or by the Rent payable hereunder, including any
business, gross income, gross receipts, sales or excise tax with respect to the
receipt of such Rent); and (ii) any taxes assessed upon the possession, leasing,
operation, management, maintenance, alteration, repair, use or occupancy by
Tenant of any portion of the Property.
 
4.6 Books and Records.  Within 60 days after receiving any Statement (the
“Review Notice Period”), Tenant may give Landlord notice (“Review Notice”)
stating that Tenant elects to review Landlord’s calculation of the Expense
Excess and/or Tax Excess for the Expense Year to which such Statement applies
and identifying with reasonable specificity the records of Landlord reasonably
relating to such matters that Tenant desires to review.  Within a reasonable
time after receiving a timely Review Notice (and, at Landlord’s option, an
executed confidentiality agreement as described below), Landlord shall deliver
to Tenant, or make available for inspection at a location reasonably designated
by Landlord, copies of such records.  Within 60 days after such records are made
available to Tenant (the “Objection Period”), Tenant may deliver to Landlord
notice (an “Objection Notice”) stating with reasonable specificity any
objections to the Statement, in which event Landlord and Tenant shall work
together in
 

 
7

--------------------------------------------------------------------------------

 

good faith to resolve Tenant’s objections.  Tenant may not deliver more than one
Review Notice or more than one Objection Notice with respect to any Expense
Year.  If Tenant fails to give Landlord a Review Notice before the expiration of
the Review Notice Period or fails to give Landlord an Objection Notice before
the expiration of the Objection Period, Tenant shall be deemed to have approved
the Statement.  Notwithstanding any contrary provision hereof, Landlord shall
not be required to deliver or make available to Tenant records relating to the
Base Year, and Tenant may not object to Expenses or Taxes for the Base Year,
other than in connection with the first review for an Expense Year performed by
Tenant pursuant to this Section 4.6.  If Tenant retains an agent to review
Landlord’s records, the agent must be with a CPA firm licensed to do business in
the State of California and its fees shall not be contingent, in whole or in
part, upon the outcome of the review.  Tenant shall be responsible for all costs
of such review; provided, however, that if Landlord and Tenant determine that
the sum of Expenses and Taxes for the Expense Year in question was overstated by
more than 5%, Landlord, within 30 days after receiving paid invoices therefor
from Tenant, shall reimburse Tenant for the reasonable amounts paid by Tenant to
third parties in connection with such review (not to exceed $5,000.00).  The
records and any related information obtained from Landlord shall be treated as
confidential, and as applicable only to the Premises, by Tenant, its auditors,
consultants, and any other parties reviewing the same on behalf of Tenant
(collectively, “Tenant’s Auditors”).  Before making any records available for
review, Landlord may require Tenant and Tenant’s Auditors to execute a
reasonable confidentiality agreement, in which event Tenant shall cause the same
to be executed and delivered to Landlord within 30 days after receiving it from
Landlord, and if Tenant fails to do so, the Objection Period shall be reduced by
one day for each day by which such execution and delivery follows the expiration
of such 30-day period.  Notwithstanding any contrary provision hereof, Tenant
may not examine Landlord’s records or dispute any Statement if any Rent remains
unpaid past its due date.  If, for any Expense Year, Landlord and Tenant
determine that the sum of Tenant’s Share of the actual Expense Excess plus
Tenant’s Share of the actual Tax Excess is less or more than the amount
reported, Tenant shall receive a credit in the amount of its overpayment against
Rent then or next due hereunder, or pay Landlord the amount of its underpayment
with the Rent next due hereunder; provided, however, that if this Lease has
expired or terminated and Tenant has vacated the Premises, Landlord shall pay
Tenant the amount of its overpayment (less any Rent due), or Tenant shall pay
Landlord the amount of its underpayment, within 30 days after such
determination.
 
5  USE; COMPLIANCE WITH LAWS.  Tenant shall not (a) use the Premises for any
purpose other than the Permitted Use, or (b) do anything in or about the
Premises that violates any of the Rules and Regulations, damages the reputation
of the Project, unreasonably interferes with, injures or annoys other occupants
of the Building, or constitutes a nuisance.  Subject to Exhibit B, Tenant, at
its expense, shall comply with all Laws relating to (i) the operation of its
business at the Project, (ii) the use, condition, configuration or occupancy of
the Premises, or (iii) the Building systems located in or exclusively serving
the Premises; provided, however, that nothing in this sentence shall be deemed
to require Tenant to make any change to any Common Area, the Building structure,
or any Building system located outside of and not exclusively serving the
Premises.  If, in order to comply with any such Law, Tenant must obtain or
deliver any permit, certificate or other document evidencing such compliance,
Tenant shall provide a copy of such document to Landlord promptly after
obtaining or delivering it.  If a change to any Common Area, the Building
structure, or any Building system located outside of and not exclusively serving
the Premises becomes required under Law (or if any such requirement is enforced)
as a result of any Tenant-Insured Improvement (defined in Section 10.2.2), the
installation of any trade fixture, or any use of the Premises other than general
office use, then, subject to Exhibit B, Tenant, upon demand, shall (x) at
Landlord’s option, either make such change at Tenant’s cost or pay Landlord the
cost of making such change, and (y) pay Landlord a coordination fee equal to 10%
of the cost of such change.  As used herein, “Law” means any existing or future
law, ordinance, regulation or requirement of any governmental authority having
jurisdiction over the Project or the parties.
 
6  SERVICES.
 
6.1 Standard Services.  Landlord shall provide the following services on all
days (unless otherwise stated below):  (a) subject to limitations imposed by
Law, customary heating, ventilation and air conditioning (“HVAC”) in season
(“Building HVAC Service”) during Building HVAC Hours; (b) electricity supplied
by the applicable public utility, stubbed to the Premises; (c) hot and cold
water supplied by the applicable public utility (i) for use in lavatories and
any drinking facilities located in Common Areas within the Building, and
(ii) stubbed to the Building core for use in any plumbing fixtures located in
the Premises; (d) janitorial services to the Premises, except on weekends and
Holidays; and (e) elevator service (subject to scheduling by Landlord, and
payment of Landlord’s standard usage fee, for any freight service).
 
6.2 Above-Standard Use.  Landlord shall provide Building HVAC Service outside
Building HVAC Hours if Tenant gives Landlord such prior notice and pays Landlord
such hourly cost per zone as Landlord may require.  The parties acknowledge
that, as of the date hereof, Landlord’s charge for Building HVAC Service outside
Building Hours is $55.00 per hour per zone, subject to change from time to
time.  Tenant shall not, without Landlord’s prior consent, use equipment that
may affect the
 

 
8

--------------------------------------------------------------------------------

 

temperature maintained by the air conditioning system or consume
above-Building-standard amounts of any water furnished for the Premises by
Landlord pursuant to Section 6.1.  If Tenant’s consumption of electricity or
water exceeds the rate Landlord reasonably deems to be standard for the
Building, Tenant shall pay Landlord, upon billing, the cost of such excess
consumption, including any costs of installing (subject to Exhibit B), operating
and maintaining any equipment that is installed in order to supply or measure
such excess electricity or water.  For purposes of the preceding sentence, any
consumption of electricity in a computer server room shall be deemed to exceed
the standard rate for the Building.  The connected electrical load of Tenant’s
incidental-use equipment shall not exceed the Building-standard electrical
design load, and Tenant’s electrical usage shall not exceed the capacity of the
feeders to the Project or the risers or wiring installation.
 
6.3 Interruption.  Any failure to furnish, delay in furnishing, or diminution in
the quality or quantity of any service resulting from any application of Law,
failure of equipment, performance of maintenance, repairs, improvements or
alterations, utility interruption, or event of Force Majeure (each, a “Service
Interruption”) shall not render Landlord liable to Tenant, constitute a
constructive eviction, or excuse Tenant from any obligation
hereunder.  Notwithstanding the foregoing, if all or a material portion of the
Premises is made untenantable or inaccessible for more than five (5) consecutive
business days after notice from Tenant to Landlord by a Service Interruption
that Landlord can correct through reasonable efforts, then, as Tenant’s sole
remedy, Monthly Rent shall abate for the period beginning on the day immediately
following such 5-business-day period and ending on the day such Service
Interruption ends, but only in proportion to the percentage of the rentable
square footage of the Premises made untenantable or inaccessible.
 
7  REPAIRS AND ALTERATIONS.
 
7.1 Repairs.  Subject to Section 11, Tenant, at its expense, shall perform all
maintenance and repairs (including replacements) to the Premises, and keep the
Premises in as good condition and repair as when Tenant took possession and as
thereafter improved by Landlord and/or Tenant, except for reasonable wear and
tear and repairs that are Landlord’s express responsibility hereunder.  Tenant’s
maintenance and repair obligations shall include (a) all leasehold improvements
in the Premises, whenever and by whomever installed or paid for, including any
Tenant Improvements, any Alterations (defined in Section 7.2), and any leasehold
improvements installed pursuant to any prior lease, but excluding the Base
Building (the “Leasehold Improvements”); (b) all supplemental heating,
ventilation and air conditioning units, kitchens (including hot water heaters,
dishwashers, garbage disposals, insta-hot dispensers, and plumbing) and similar
facilities exclusively serving Tenant, whether located inside or outside of the
Premises, and whenever and by whomever installed or paid for; and (c) all Lines
(defined in Section 23).  Notwithstanding the foregoing, Landlord may, at its
option, perform such maintenance and repairs on Tenant’s behalf, in which case
Tenant shall pay Landlord, upon demand, the cost of such work plus a
coordination fee equal to 10% of such cost.  Landlord shall perform all
maintenance and repairs to (i) the roof and exterior walls and windows of the
Building, (ii) the Base Building, and (iii) the Common Areas.  As used herein,
“Base Building” means the structural portions of the Building, together with all
mechanical (including HVAC), electrical, plumbing and fire/life-safety systems
serving the Building in general, whether located inside or outside of the
Premises.
 
7.2 Alterations.  Tenant may not make any improvement, alteration, addition or
change to the Premises or to any mechanical, plumbing or HVAC facilities or
other systems serving the Premises (an “Alteration”) without Landlord’s prior
consent, which consent shall be requested by Tenant not less than 30 days before
commencement of work and shall not be unreasonably withheld by
Landlord.  Notwithstanding the foregoing, Landlord’s prior consent shall not be
required for any Alteration that is decorative only (e.g., carpet installation
or painting) and not visible from outside the Premises, provided that Landlord
receives 10 business days’ prior notice.  For any Alteration, (a) Tenant, before
commencing work, shall deliver to Landlord, and obtain Landlord’s approval of,
plans and specifications; (b) Landlord, in its discretion, may require Tenant to
obtain security for performance satisfactory to Landlord; (c) Tenant shall
deliver to Landlord “as built” drawings (in CAD format, if requested by
Landlord), completion affidavits, full and final lien waivers, and all
governmental approvals; and (d) Tenant shall pay Landlord upon demand
(i) Landlord’s reasonable out-of-pocket expenses incurred in reviewing the work,
and (ii) a coordination fee equal to 10% of the cost of the work; provided,
however, that this clause (d) shall not apply to any Tenant Improvements.
 
7.3 Tenant Work.  Before commencing any repair or Alteration (“Tenant Work”),
Tenant shall deliver to Landlord, and obtain Landlord’s approval of, (a) names
of contractors, subcontractors, mechanics, laborers and materialmen;
(b) evidence of contractors’ and subcontractors’ insurance; and (c) any required
governmental permits.  Tenant shall perform all Tenant Work (i) in a good and
workmanlike manner using materials of a quality reasonably approved by Landlord;
(ii) in compliance with any approved plans and specifications, all Laws, the
National Electric Code, and Landlord’s construction rules and regulations; and
(iii) in a manner that does not impair the Base Building.  If, as a result of
any Tenant Work, Landlord becomes required under Law to perform any inspection,
give any
 

 
9

--------------------------------------------------------------------------------

 

notice, or cause such Tenant Work to be performed in any particular manner,
Tenant shall comply with such requirement and promptly provide Landlord with
reasonable documentation of such compliance.  Landlord’s approval of Tenant’s
plans and specifications shall not relieve Tenant from any obligation under this
Section 7.3.  In performing any Tenant Work, Tenant shall not use contractors,
services, labor, materials or equipment that, in Landlord’s reasonable judgment,
would disturb labor harmony with any workforce or trades engaged in performing
other work or services at the Project.
 
8  LANDLORD’S PROPERTY.  All Leasehold Improvements shall become Landlord’s
property upon installation and without compensation to Tenant.  Notwithstanding
the foregoing, if any Tenant-Insured Improvements are not, in Landlord’s
reasonable judgment, Building-standard, then before the expiration or earlier
termination hereof, Tenant shall, at Landlord’s election, either (a) at Tenant’s
expense, and except as otherwise notified by Landlord, remove such
Tenant-Insured Improvements (other than the Excluded Items (defined below)),
repair any resulting damage to the Premises or Building, and restore the
affected portion of the Premises to its condition existing before the
installation of such Tenant-Insured Improvements (or, at Landlord’s election, to
a Building-standard tenant-improved condition as determined by Landlord), or
(b) pay Landlord an amount equal to the estimated cost of such work, as
reasonably determined by Landlord.  If Tenant fails to timely perform any work
required under clause (a) of the preceding sentence, Landlord may perform such
work at Tenant’s expense.  As used herein, “Excluded Items” means the Tenant
Improvements described with reasonable specificity on the Approved Space Plan
(defined in Section 2.3 of Exhibit B).
 
9  LIENS.  Tenant shall keep the Project free from any lien arising out of any
work performed, material furnished or obligation incurred by or on behalf of
Tenant.  Tenant shall remove any such lien within 10 business days after notice
from Landlord, and if Tenant fails to do so, Landlord, without limiting its
remedies, may pay the amount necessary to cause such removal, whether or not
such lien is valid.  The amount so paid, together with reasonable attorneys’
fees and expenses, shall be reimbursed by Tenant upon demand.
 
10  INDEMNIFICATION; INSURANCE.
 
10.1 Waiver and Indemnification.  Tenant waives all claims against Landlord, its
Security Holders (defined in Section 17), Landlord’s managing agent(s), their
(direct or indirect) owners, and the beneficiaries, trustees, officers,
directors, employees and agents of each of the foregoing (including Landlord,
the “Landlord Parties”) for (i) any damage to person or property (or resulting
from the loss of use thereof), except to the extent such damage is caused by the
negligence or willful misconduct of any Landlord Party, or (ii) any failure to
prevent or control any criminal or otherwise wrongful conduct by any third party
or to apprehend any third party who has engaged in such conduct.  Tenant shall
indemnify, defend, protect, and hold the Landlord Parties harmless from any
obligation, loss, claim, action, liability, penalty, damage, cost or expense
(including reasonable attorneys’ and consultants’ fees and expenses) (each, a
“Claim”) that is imposed or asserted by any third party and arises from (a) any
cause in, on or about the Premises, (b) occupancy of the Premises by, or any
negligence or willful misconduct of, Tenant, any party claiming by, through or
under Tenant, their (direct or indirect) owners, or any of their respective
beneficiaries, trustees, officers, directors, employees, agents, contractors,
licensees or invitees, or (c) any breach by Tenant of any representation,
covenant or other term contained herein, except to the extent such Claim arises
from the negligence or willful misconduct of any Landlord Party.  Landlord shall
indemnify, defend, protect, and hold Tenant, its (direct or indirect) owners,
and their respective beneficiaries, trustees, officers, directors, employees and
agents (including Tenant, the “Tenant Parties”) harmless from any Claim that is
imposed or asserted by any third party and arises from (a) any negligence or
willful misconduct of any Landlord Party, or (b) any breach by Landlord of any
representation, covenant or other term contained herein, except to the extent
such Claim arises from the negligence or willful misconduct of any Tenant Party.
 
10.2 Tenant’s Insurance.  Tenant shall maintain the following coverages in the
following amounts:
 
10.2.1 Commercial General Liability Insurance covering claims of bodily injury,
personal injury and property damage arising out of Tenant’s operations and
contractual liabilities, including coverage formerly known as broad form, on an
occurrence basis, with combined primary and excess/umbrella limits of $3,000,000
each occurrence and $4,000,000 annual aggregate.
 
10.2.2 Property Insurance covering (i) all office furniture, trade fixtures,
office equipment, free-standing cabinet work, movable partitions, merchandise
and all other items of Tenant’s property in the Premises installed by, for, or
at the expense of Tenant, and (ii) any Leasehold Improvements installed by or
for the benefit of Tenant, whether pursuant to this Lease or pursuant to any
prior lease or other agreement to which Tenant was a party (“Tenant-Insured
Improvements”).  Such insurance shall be written on a special cause of loss form
for physical loss or damage, for the full replacement cost value (subject to
reasonable deductible amounts) new without deduction for depreciation of the
covered items
 

 
10

--------------------------------------------------------------------------------

 

and in amounts that meet any co-insurance clauses of the policies of insurance,
and shall include coverage for damage or other loss caused by fire or other
peril, including vandalism and malicious mischief, theft, water damage of any
type, including sprinkler leakage, bursting or stoppage of pipes, and explosion,
and providing business interruption coverage for a period of one year.
 
10.2.3 Workers’ Compensation statutory limits and Employers’ Liability limits of
$1,000,000.
 
10.3 Form of Policies.  The minimum limits of insurance required to be carried
by Tenant shall not limit Tenant’s liability.  Such insurance shall be issued by
an insurance company that has an A.M. Best rating of not less than A-VIII and
shall be in form and content reasonably acceptable to Landlord.  Tenant’s
Commercial General Liability Insurance shall (a) name the Landlord Parties and
any other party designated by Landlord (“Additional Insured Parties”) as
additional insureds; and (b) be primary insurance as to all claims thereunder
and provide that any insurance carried by Landlord is excess and
non-contributing with Tenant’s insurance.  Landlord shall be designated as a
loss payee with respect to Tenant’s Property Insurance on any Tenant-Insured
Improvements.  Tenant shall deliver to Landlord, on or before the Commencement
Date and at least 15 days before the expiration dates thereof, certificates from
Tenant’s insurance company on the forms currently designated “ACORD 25”
(Certificate of Liability Insurance) and “ACORD 28” (Evidence of Commercial
Property Insurance) or the equivalent.  Attached to the ACORD 25 (or equivalent)
there shall be an endorsement naming the Additional Insured Parties as
additional insureds, and attached to the ACORD 28 (or equivalent) there shall be
an endorsement designating Landlord as a loss payee with respect to Tenant’s
Property Insurance on any Tenant-Insured Improvements, and each such endorsement
shall be binding on Tenant’s insurance company.  Upon Landlord’s request, Tenant
shall deliver to Landlord, in lieu of such certificates, copies of the policies
of insurance required to be carried under Section 10.2 showing that the
Additional Insured Parties are named as additional insureds and that Landlord is
designated as a loss payee with respect to Tenant’s Property Insurance on any
Tenant-Insured Improvements.
 
10.4 Subrogation.  Each party waives, and shall cause its insurance carrier to
waive, any right of recovery against the other party, any of its (direct or
indirect) owners, or any of their respective beneficiaries, trustees, officers,
directors, employees or agents for any loss of or damage to property which loss
or damage is (or, if the insurance required hereunder had been carried, would
have been) covered by property insurance.  For purposes of this Section 10.4
only, (a) any deductible with respect to a party’s insurance shall be deemed
covered by, and recoverable by such party under, valid and collectable policies
of insurance, and (b) any contractor retained by Landlord to install, maintain
or monitor a fire or security alarm for the Building shall be deemed an agent of
Landlord.
 
10.5 Additional Insurance Obligations.  Tenant shall maintain such increased
amounts of the insurance required to be carried by Tenant under this Section 10,
and such other types and amounts of insurance covering the Premises and Tenant’s
operations therein, as may be reasonably requested by Landlord, but not in
excess of the amounts and types of insurance then being required by landlords of
buildings comparable to and in the vicinity of the Building.
 
10.6 Landlord’s Insurance.  Landlord shall maintain the following insurance,
together with such other insurance coverage as Landlord, in its reasonable
judgment, may elect to maintain, the premiums of which shall be included in
Expenses:  (a) Commercial General Liability insurance applicable to the
Property, Building and Common Areas providing, on an occurrence basis, a minimum
combined single limit of at least $3,000,000.00; (b) Special Cause of Loss
Insurance on the Building at replacement cost value as reasonably estimated by
Landlord; (c) Worker’s Compensation insurance to the extent required by Law; and
(d) Employers Liability Coverage to the extent required by Law.
 
11  CASUALTY DAMAGE.  With reasonable promptness after discovering any damage to
the Premises (excluding trade fixtures), or to the Common Areas necessary for
access to the Premises, resulting from any fire or other casualty (a
“Casualty”), Landlord shall notify Tenant of Landlord’s reasonable estimate of
the time required to substantially complete repair of such damage (the “Landlord
Repairs”).  If, according to such estimate, the Landlord Repairs cannot be
substantially completed within 210 days after they are commenced, either party
may terminate this Lease upon 60 days’ notice to the other party delivered
within 10 days after Landlord’s delivery of such estimate.  Within 90 days after
discovering any damage to the Project resulting from any Casualty, Landlord may,
whether or not the Premises is affected, terminate this Lease by notifying
Tenant if (i) any Security Holder terminates any ground lease or requires that
any insurance proceeds be used to pay any mortgage debt; (ii) any damage to
Landlord’s property is not fully covered by Landlord’s insurance policies;
(iii) Landlord decides to rebuild the Building or Common Areas so that it or
they will be substantially different structurally or architecturally; (iv) the
damage occurs during the last 12 months of the Term; or (v) any owner, other
than Landlord, of any damaged portion of the Project does not intend to repair
such damage.  If this Lease is not terminated pursuant to this Section 11,
Landlord shall promptly and diligently perform the Landlord Repairs, subject to
reasonable delays for insurance adjustment and other events of Force
Majeure.  The
 

 
11

--------------------------------------------------------------------------------

 

Landlord Repairs shall restore the Premises (excluding trade fixtures) and the
Common Areas necessary for access to the Premises to substantially the same
condition that existed when the Casualty occurred, except for (a) any
modifications required by Law or any Security Holder, and (b) any modifications
to the Common Areas that are deemed desirable by Landlord, are consistent with
the character of the Project, and do not materially impair access to the
Premises.  Notwithstanding Section 10.4, Tenant shall assign to Landlord (or its
designee) all insurance proceeds payable to Tenant under Tenant’s insurance
required under Section 10.2 with respect to any Tenant-Insured Improvements, and
if the estimated or actual cost of restoring any Tenant-Insured Improvements
exceeds the insurance proceeds received by Landlord from Tenant’s insurance
carrier, Tenant shall pay such excess to Landlord within 15 days after
Landlord’s demand.  No Casualty and no restoration performed as required
hereunder shall render Landlord liable to Tenant, constitute a constructive
eviction, or excuse Tenant from any obligation hereunder; provided, however,
that if the Premises (other than trade fixtures) or any Common Area necessary
for Tenant’s access to the Premises is damaged by a Casualty, then, during any
time that, as a result of such damage, any portion of the Premises is
untenantable or inaccessible and is not occupied by Tenant, Monthly Rent shall
be abated in proportion to the rentable square footage of such portion of the
Premises.
 
12  NONWAIVER.  No provision hereof shall be deemed waived by either party
unless it is waived by such party expressly and in writing, and no waiver of any
breach of any provision hereof shall be deemed a waiver of any subsequent breach
of such provision or any other provision hereof.  Landlord’s acceptance of Rent
shall not be deemed a waiver of any preceding breach of any provision hereof,
other than Tenant’s failure to pay the particular Rent so accepted, regardless
of Landlord’s knowledge of such preceding breach at the time of such
acceptance.  No acceptance of payment of an amount less than the Rent due
hereunder shall be deemed a waiver of Landlord’s right to receive the full
amount of Rent due, whether or not any endorsement or statement accompanying
such payment purports to effect an accord and satisfaction.  No receipt of
monies by Landlord from Tenant after the giving of any notice, the commencement
of any suit, the issuance of any final judgment, or the termination hereof shall
affect such notice, suit or judgment, or reinstate or extend the Term or
Tenant’s right of possession hereunder.
 
13  CONDEMNATION.  If any part of the Premises, Building or Project is taken for
any public or quasi-public use by power of eminent domain or by private purchase
in lieu thereof (a “Taking”) for more than 180 consecutive days, Landlord may
terminate this Lease.  If more than 25% of the rentable square footage of the
Premises is Taken, or access to the Premises is substantially impaired as a
result of a Taking, for more than 180 consecutive days, Tenant may terminate
this Lease.  Any such termination shall be effective as of the date possession
must be surrendered to the authority, and the terminating party shall provide
termination notice to the other party within 45 days after receiving written
notice of such surrender date.  Except as provided above in this Section 13,
neither party may terminate this Lease as a result of a Taking.  Tenant shall
not assert any claim for compensation because of any Taking; provided, however,
that Tenant may file a separate claim for any Taking of Tenant’s personal
property or any fixtures that Tenant is entitled to remove upon the expiration
hereof, and for moving expenses, so long as such claim does not diminish the
award available to Landlord or any Security Holder and is payable separately to
Tenant.  If this Lease is terminated pursuant to this Section 13, all Rent shall
be apportioned as of the date of such termination.  If a Taking occurs and this
Lease is not so terminated, Monthly Rent shall be abated for the period of such
Taking in proportion to the percentage of the rentable square footage of the
Premises, if any, that is subject to, or rendered inaccessible by, such Taking.
 
14  ASSIGNMENT AND SUBLETTING.
 
14.1 Transfers.  Tenant shall not, without Landlord’s prior consent, assign,
mortgage, pledge, hypothecate, encumber, permit any lien to attach to, or
otherwise transfer this Lease or any interest hereunder, permit any assignment
or other transfer hereof or any interest hereunder by operation of law, enter
into any sublease or license agreement, otherwise permit the occupancy or use of
any part of the Premises by any persons other than Tenant and its employees and
contractors, or permit a Change of Control (defined in Section 14.6) to occur
(each, a “Transfer”).  If Tenant desires Landlord’s consent to any Transfer,
Tenant shall provide Landlord with (i) notice of the terms of the proposed
Transfer, including its proposed effective date (the “Contemplated Effective
Date”), a description of the portion of the Premises to be transferred (the
“Contemplated Transfer Space”), a calculation of the Transfer Premium (defined
in Section 14.3), and a copy of all existing executed and/or proposed
documentation pertaining to the proposed Transfer, and (ii) current financial
statements of the proposed transferee (or, in the case of a Change of Control,
of the proposed new controlling party(ies)) certified by an officer or owner
thereof and any other information reasonably required by Landlord in order to
evaluate the proposed Transfer (collectively, the “Transfer Notice”).  Within
30 days after receiving the Transfer Notice, Landlord shall notify Tenant of
(a) its consent to the proposed Transfer, (b) its refusal to consent to the
proposed Transfer, or (c) its exercise of its rights under Section 14.4.  Any
Transfer made without Landlord’s prior consent shall, at Landlord’s option, be
void and shall, at Landlord’s option, constitute a Default (defined in
Section 19).  Tenant shall pay Landlord a fee of $1,500.00 for Landlord’s review
of any proposed Transfer, whether or not Landlord consents to it.
 

 
12

--------------------------------------------------------------------------------

 

14.2 Landlord’s Consent.  Subject to Section 14.4, Landlord shall not
unreasonably withhold its consent to any proposed Transfer.  Without limiting
other reasonable grounds for withholding consent, it shall be deemed reasonable
for Landlord to withhold consent to a proposed Transfer if:
 
14.2.1 The proposed transferee is not a party of reasonable financial strength
in light of the responsibilities to be undertaken in connection with the
Transfer on the date the Transfer Notice is received; or
 
14.2.2 The proposed transferee has a character or reputation or is engaged in a
business that is not consistent with the quality of the Building or the Project;
or
 
14.2.3 The proposed transferee is a governmental entity or a nonprofit
organization; or
 
14.2.4 [Intentionally Omitted]; or
 
14.2.5 The proposed transferee or any of its Affiliates, on the date the
Transfer Notice is received, leases or occupies (or, at any time during the
6-month period ending on the date the Transfer Notice is received, has provided
Landlord with a written proposal or request for proposal to lease) space in the
Project.
 
Notwithstanding any contrary provision hereof, (a) if Landlord consents to any
Transfer pursuant to this Section 14.2 but Tenant does not enter into such
Transfer within six (6) months thereafter, such consent shall no longer apply
and such Transfer shall not be permitted unless Tenant again obtains Landlord’s
consent thereto pursuant and subject to the terms of this Section 14; and (b) if
Landlord unreasonably withholds its consent under this Section 14.2, Tenant’s
sole remedies shall be contract damages (subject to Section 20) or specific
performance, and Tenant waives all other remedies, including any right to
terminate this Lease.
 
14.3 Transfer Premium.  If Landlord consents to a Transfer (other than a Change
of Control), Tenant shall pay Landlord an amount equal to 50% of any Transfer
Premium (defined below).  As used herein, “Transfer Premium” means (a) in the
case of an assignment, any consideration (including payment for Leasehold
Improvements) paid by the assignee for such assignment, less any reasonable and
customary expenses directly incurred by Tenant on account of such assignment,
including brokerage fees, legal fees, and Landlord’s review fee; and (b) in the
case of a sublease, license or other occupancy agreement, for each month of the
term of such agreement, the amount by which all rent and other consideration
paid by the transferee to Tenant pursuant to such agreement (less all reasonable
and customary expenses directly incurred by Tenant on account of such agreement,
including brokerage fees, legal fees, construction costs and Landlord’s review
fee, as amortized on a monthly, straight-line basis over the term of such
agreement), exceeds the Monthly Rent payable by Tenant hereunder with respect to
the Contemplated Transfer Space.  Payment of Landlord’s share of the Transfer
Premium shall be made (x) in the case of an assignment, within 10 days after
Tenant receives the consideration described above, and (y) in the case of a
sublease, license or other occupancy agreement, for each month of the term of
such agreement, within five (5) business days after Tenant receives the rent and
other consideration described above.
 
14.4 Landlord’s Right to Recapture.  Notwithstanding any contrary provision
hereof, except in the case of a Permitted Transfer (defined in Section 14.8) or
a Change of Control, Landlord, by notifying Tenant within 30 days after
receiving the Transfer Notice, may terminate this Lease with respect to the
Contemplated Transfer Space as of the Contemplated Effective Date.  If the
Contemplated Transfer Space is less than the entire Premises, then Base Rent,
Tenant’s Share, and the number of parking spaces to which Tenant is entitled
under Section 1.9 shall be deemed adjusted on the basis of the percentage of the
rentable square footage of the Premises retained by Tenant.  Upon request of
either party, the parties shall execute a written agreement prepared by Landlord
memorializing such termination.
 
14.5 Effect of Consent.  If Landlord consents to a Transfer, (i) such consent
shall not be deemed a consent to any further Transfer, (ii) Tenant shall deliver
to Landlord, promptly after execution, an executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord, and
(iii) Tenant shall deliver to Landlord, upon Landlord’s request, a complete
statement, certified by an independent CPA or Tenant’s chief financial officer,
setting forth in detail the computation of any Transfer Premium.  In the case of
an assignment, the assignee shall assume in writing, for Landlord’s benefit, all
of Tenant’s obligations hereunder.  No Transfer, with or without Landlord’s
consent, shall relieve Tenant or any guarantor hereof from any liability
hereunder.  Notwithstanding any contrary provision hereof, Tenant, with or
without Landlord’s consent, shall not enter into, or permit any party claiming
by, through or under Tenant to enter into, any sublease, license or other
occupancy agreement that provides for payment based in whole or in part on the
net income or profit of the subtenant, licensee or other occupant thereunder.
 

 
13

--------------------------------------------------------------------------------

 

14.6 Change of Control.  As used herein, “Change of Control” means (a) if Tenant
is a closely held professional service firm, the withdrawal or change (whether
voluntary, involuntary or by operation of law) of 25% or more of its equity
owners within a 12-month period; and (b) in all other cases, any transaction(s)
resulting in the acquisition of a Controlling Interest (defined below) by one or
more parties that did not own a Controlling Interest immediately before such
transaction(s).  As used herein, “Controlling Interest” means any direct or
indirect equity or beneficial ownership interest in Tenant that confers upon its
holder(s) the direct or indirect power to direct the ordinary management and
policies of Tenant, whether through the ownership of voting securities, by
contract or otherwise (but not through the ownership of voting securities listed
on a recognized securities exchange).  (Landlord acknowledges that, by operation
of the definitions of “Transfer,” “Change of Control” and “Controlling
Interest,” no stock of Tenant listed on a recognized securities exchange shall
be deemed a Controlling Interest, and therefore no issuance of Tenant’s stock in
an offering or sale on a recognized securities exchange shall be deemed a Change
of Control or a Transfer.)
 
14.7 Effect of Default.  If Tenant is in Default, Landlord is irrevocably
authorized, as Tenant’s agent and attorney-in-fact, to direct any transferee
under any sublease, license or other occupancy agreement to make all payments
under such agreement directly to Landlord (which Landlord shall apply towards
Tenant’s obligations hereunder) until such Default is cured.  Such transferee
shall rely upon any representation by Landlord that Tenant is in Default,
whether or not confirmed by Tenant.
 
14.8 Permitted Transfers.  Notwithstanding any contrary provision hereof, if
Tenant is not in Default, Tenant may, without Landlord’s consent pursuant to
Section 14.1, assign this Lease to (a) an Affiliate of Tenant (other than
pursuant to a merger or consolidation), (b) a successor to Tenant by merger or
consolidation, or (c) a successor to Tenant by purchase of all or substantially
all of Tenant’s assets (a “Permitted Transfer”), provided that (i) at least
10 business days before the Transfer, Tenant notifies Landlord of such Transfer
and delivers to Landlord any documents or information reasonably requested by
Landlord relating thereto, including reasonable documentation that the Transfer
satisfies the requirements of this Section 14.8; (ii) in the case of an
assignment pursuant to clause (a) or (c) above, the assignee executes and
delivers to Landlord, at least 10 business days before the assignment, a
commercially reasonable instrument pursuant to which the assignee assumes, for
Landlord’s benefit, all of Tenant’s obligations hereunder; (iii) in the case of
an assignment pursuant to clause (b) above, (A) the successor entity has a net
worth (as determined in accordance with GAAP, but excluding intellectual
property and any other intangible assets (“Net Worth”)) immediately after the
Transfer that is not less than the Net Worth of Tenant immediately before the
Transfer, and (B) if Tenant is a closely held professional service firm, at
least 75% of its equity owners existing 12 months before the Transfer are also
equity owners of the successor entity; (iv) the transferee is qualified to
conduct business in the State of California; and (v) the Transfer is made for a
good faith operating business purpose and not in order to evade the requirements
of this Section 14.  As used herein, “Affiliate” means, with respect to any
party, a person or entity that controls, is under common control with, or is
controlled by such party.
 
15  SURRENDER.  Upon the expiration or earlier termination hereof, and subject
to Sections 8 and 11 and this Section 15, Tenant shall surrender possession of
the Premises to Landlord in as good condition and repair as when Tenant took
possession and as thereafter improved by Landlord and/or Tenant, except for
reasonable wear and tear and repairs that are Landlord’s express responsibility
hereunder.  Before such expiration or termination, Tenant, without expense to
Landlord, shall (a) remove from the Premises all debris and rubbish and all
furniture, equipment, trade fixtures, Lines, free-standing cabinet work, movable
partitions and other articles of personal property that are owned or placed in
the Premises by Tenant or any party claiming by, through or under Tenant (except
for any Lines not required to be removed under Section 23), and (b) repair all
damage to the Premises and Building resulting from such removal.  If Tenant
fails to timely perform such removal and repair, Landlord may do so at Tenant’s
expense (including storage costs).  If Tenant fails to remove such property from
the Premises, or from storage, within 30 days after notice from Landlord, any
part of such property shall be deemed, at Landlord’s option, either (x) conveyed
to Landlord without compensation, or (y) abandoned.
 
16  HOLDOVER.  If Tenant fails to surrender the Premises upon the expiration or
earlier termination hereof, Tenant’s tenancy shall be subject to the terms and
conditions hereof; provided, however, that such tenancy shall be a tenancy at
sufferance only, for the entire Premises, and Tenant shall pay Monthly Rent (on
a per-month basis without reduction for any partial month) at a rate equal to
150% of the Monthly Rent applicable during the last calendar month of the
Term.  Nothing in this Section 16 shall limit Landlord’s rights or remedies or
be deemed a consent to any holdover.  If Landlord is unable to deliver
possession of the Premises to a new tenant or to perform improvements for a new
tenant as a result of Tenant’s holdover, Tenant shall be liable for all
resulting damages, including lost profits, incurred by Landlord.
 
17  SUBORDINATION; ESTOPPEL CERTIFICATES.
 
17.1 This Lease shall be subject and subordinate to all existing and future
ground or underlying
 

 
14

--------------------------------------------------------------------------------

 

leases, mortgages, trust deeds and other encumbrances against the Building or
Project, all renewals, extensions, modifications, consolidations and
replacements thereof (each, a “Security Agreement”), and all advances made upon
the security of such mortgages or trust deeds, unless in each case the holder of
such Security Agreement (each, a “Security Holder”) requires in writing that
this Lease be superior thereto.  Upon any termination or foreclosure (or any
delivery of a deed in lieu of foreclosure) of any Security Agreement, Tenant,
upon request, shall attorn, without deduction or set-off, to the Security Holder
or purchaser or any successor thereto and shall recognize such party as the
lessor hereunder provided that such party agrees not to disturb Tenant’s
occupancy so long as Tenant timely pays the Rent and otherwise performs its
obligations hereunder.  Within 10 days after request by Landlord, Tenant shall
execute such further instruments as Landlord may reasonably deem necessary to
evidence the subordination or superiority of this Lease to any Security
Agreement.  Tenant waives any right it may have under Law to terminate or
otherwise adversely affect this Lease or Tenant’s obligations hereunder upon a
foreclosure.  Within 10 business days after Landlord’s request, Tenant shall
execute and deliver to Landlord a commercially reasonable estoppel certificate
in favor of such parties as Landlord may reasonably designate, including current
and prospective Security Holders and prospective purchasers.
 
17.2 Notwithstanding Section 17.1, Tenant’s agreement to subordinate this Lease
to a future Security Agreement shall not be effective unless Landlord has
provided Tenant with a commercially reasonable non-disturbance agreement from
the Security Holder.  For purposes of the preceding sentence, a non-disturbance
agreement shall not be deemed commercially reasonable unless it provides
that:  (a) so long as no Default exists, this Lease and Tenant’s right to
possession hereunder shall remain in full force and effect; (b) the Security
Holder shall have additional time (not to exceed 90 days after written notice
from Tenant) to cure any default of Landlord; and (c) neither the Security
Holder nor any successor in interest shall be (i) bound by (A) any payment of
Rent for more than one (1) month in advance, or (B) any amendment of this Lease
made without the written consent of the Security Holder or such successor in
interest; (ii) liable for (A) the return of any security deposit, letter of
credit or other collateral, except to the extent it was received by the Security
Holder, or (B) any act, omission, representation, warranty or default of any
prior landlord (including Landlord); or (iii) subject to any offset or defense
that Tenant might have against any prior landlord (including Landlord).
 
18  ENTRY BY LANDLORD.  At all reasonable times and upon reasonable notice to
Tenant, or in an emergency, Landlord may enter the Premises to (i) inspect the
Premises; (ii) show the Premises to prospective purchasers, current or
prospective Security Holders or insurers, or, during the last 12 months of the
Term (or while an uncured Default exists), prospective tenants; (iii) post
notices of non-responsibility; or (iv) perform maintenance, repairs or
alterations.  At any time and without notice to Tenant, Landlord may enter the
Premises to perform required services.  If reasonably necessary, Landlord may
temporarily close any portion of the Premises to perform maintenance, repairs or
alterations.  In an emergency, Landlord may use any means it deems proper to
open doors to and in the Premises.  Except in an emergency, Landlord shall use
reasonable efforts to minimize interference with Tenant’s use of the
Premises.  No entry into or closure of any portion of the Premises pursuant to
this Section 18 shall render Landlord liable to Tenant, constitute a
constructive eviction, or excuse Tenant from any obligation hereunder.
 
19  DEFAULTS; REMEDIES.
 
19.1 Events of Default.  The occurrence of any of the following shall constitute
a “Default”:
 
19.1.1 Any failure by Tenant to pay any Rent when due unless such failure is
cured within five (5) business days after notice to Tenant that such Rent was
not paid when due; or
 
19.1.2 Except where a specific time period is otherwise set forth for Tenant’s
cure herein (in which event Tenant’s failure to cure within such time period
shall be a Default), and except as otherwise provided in this Section 19.1, any
breach by Tenant of any other provision hereof where such breach continues for
30 days after notice from Landlord; provided that if such breach cannot
reasonably be cured within such 30-day period, Tenant shall not be in Default as
a result of such breach if Tenant diligently commences such cure within such
period, thereafter diligently pursues such cure, and completes such cure within
60 days after Landlord’s notice; or
 
19.1.3 Abandonment or vacation of all or a substantial portion of the Premises
by Tenant; or
 
19.1.4 Any breach by Tenant of Sections 5, 14, 17 or 18 where such breach
continues for more than three (3) business days after notice from Landlord; or
 
19.1.5 Tenant becomes in breach of Section 25.3.
 
If Tenant breaches a particular provision hereof (other than a provision
requiring payment of Rent) on three (3) separate occasions during any 12-month
period, Tenant’s subsequent breach of such
 

 
15

--------------------------------------------------------------------------------

 

provision shall be, at Landlord’s option, an incurable Default.  The notice
periods provided herein are in lieu of, and not in addition to, any notice
periods provided by Law, and Landlord shall not be required to give any
additional notice in order to be entitled to commence an unlawful detainer
proceeding.
 
19.2 Remedies Upon Default.  Upon any Default, Landlord shall have, in addition
to any other remedies available to Landlord at law or in equity (which shall be
cumulative and nonexclusive), the option to pursue any one or more of the
following remedies (which shall be cumulative and nonexclusive) without any
notice or demand:
 
19.2.1 Landlord may terminate this Lease, in which event Tenant shall
immediately surrender the Premises to Landlord, and if Tenant fails to do so,
Landlord may, without prejudice to any other remedy it may have for possession
or arrearages in Rent, enter upon and take possession of the Premises and expel
or remove Tenant and any other person who may be occupying the Premises or any
part thereof, without being liable for prosecution or any claim or damages
therefor; and Landlord may recover from Tenant the following:
 
(a) The worth at the time of award of the unpaid Rent which has been earned at
the time of such termination; plus
 
(b) The worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus
 
(c) The worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds the amount of such Rent
loss that Tenant proves could have been reasonably avoided; plus
 
(d) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations hereunder or
which in the ordinary course of things would be likely to result therefrom,
including brokerage commissions, advertising expenses, expenses of remodeling
any portion of the Premises for a new tenant (whether for the same or a
different use), and any special concessions made to obtain a new tenant; plus
 
(e) At Landlord’s option, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by Law.
 
As used in Sections 19.2.1(a) and (b), the “worth at the time of award” shall be
computed by allowing interest at a rate per annum equal to the lesser of (i) the
annual “Bank Prime Loan” rate cited in the Federal Reserve Statistical Release
Publication G.13(415), published on the first Tuesday of each calendar month (or
such other comparable index as Landlord shall reasonably designate if such rate
ceases to be published) plus two (2) percentage points, or (ii) the highest rate
permitted by Law.  As used in Section 19.2.1(c), the “worth at the time of
award” shall be computed by discounting such amount at the discount rate of the
Federal Reserve Bank of San Francisco at the time of award plus 1%.
 
19.2.2 Landlord shall have the remedy described in California Civil Code
§ 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover Rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations).  Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies hereunder, including the right to recover all
Rent as it becomes due.
 
19.2.3 Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, or any Law or other
provision hereof), without prior demand or notice except as required by Law, to
seek any declaratory, injunctive or other equitable relief, and specifically
enforce this Lease, or restrain or enjoin a violation or breach of any provision
hereof.
 
19.3 Efforts to Relet.  Unless Landlord provides Tenant with express notice to
the contrary, no re-entry, repossession, repair, maintenance, change,
alteration, addition, reletting, appointment of a receiver or other action or
omission by Landlord shall (a) be construed as an election by Landlord to
terminate this Lease or Tenant’s right to possession, or to accept a surrender
of the Premises, or (b) operate to release Tenant from any of its obligations
hereunder.  Tenant waives, for Tenant and for all those claiming by, through or
under Tenant, California Civil Code § 3275 and California Code of Civil
Procedure §§ 1174(c) and 1179 and any existing or future rights to redeem or
reinstate, by order or judgment of any court or by any legal process or writ,
this Lease or Tenant’s right of occupancy of the Premises after any termination
hereof.
 

 
16

--------------------------------------------------------------------------------

 

19.4 Landlord Default.  Landlord shall not be in default hereunder unless it
breaches a provision hereof and such breach continues for 30 days after notice
from Tenant; provided that if such breach cannot reasonably be cured within such
30-day period, Landlord shall not be in default as a result of such breach if
Landlord diligently commences such cure within such period, thereafter
diligently pursues such cure, and completes such cure within 60 days after
Tenant’s notice.  Before exercising any remedies for a default by Landlord,
Tenant shall give notice and a reasonable time to cure to any Security Holder of
which Tenant has been notified.
 
20  LANDLORD EXCULPATION.  Notwithstanding any contrary provision hereof,
(a) the liability of the Landlord Parties to Tenant shall be limited to an
amount equal to the lesser of (i) Landlord’s interest in the Building, or
(ii) the equity interest Landlord would have in the Building if the Building
were encumbered by third-party debt in an amount equal to 80% of the value of
the Building (as such value is determined by Landlord); (b) Tenant shall look
solely to Landlord’s interest in the Building for the recovery of any judgment
or award against any Landlord Party; (c) no Landlord Party shall have any
personal liability for any judgment or deficiency, and Tenant waives and
releases such personal liability on behalf of itself and all parties claiming
by, through or under Tenant; and (d) no Landlord Party shall be liable for any
injury or damage to, or interference with, Tenant’s business, including loss of
profits, loss of rents or other revenues, loss of business opportunity, loss of
goodwill or loss of use, or for any form of special or consequential damage.
 
21  SECURITY DEPOSIT.  Concurrently with its execution and delivery hereof,
Tenant shall deposit with Landlord the Security Deposit, if any, as security for
Tenant’s performance of its obligations hereunder.  If Tenant breaches any
provision hereof, Landlord may, at its option, without notice to Tenant, apply
all or part of the Security Deposit to pay any past-due Rent, cure any breach by
Tenant, or compensate Landlord for any other loss or damage caused by such
breach.  If Landlord so applies any portion of the Security Deposit, Tenant,
within three (3) days after demand therefor, shall restore the Security Deposit
to its original amount.  The Security Deposit is not an advance payment of Rent
or measure of damages.  Any unapplied portion of the Security Deposit shall be
returned to Tenant within 60 days after the latest to occur of (a) the
expiration of the Term, (b) Tenant’s surrender of the Premises as required
hereunder, or (c) determination of the final Rent due from Tenant.  Landlord
shall not be required to keep the Security Deposit separate from its other
accounts.
 
22  [Intentionally Omitted.]
 
23  COMMUNICATIONS AND COMPUTER LINES.  All Lines installed pursuant to this
Lease shall be (a) installed in accordance with Section 7; and (b) clearly
marked with adhesive plastic labels (or plastic tags attached to such Lines with
wire) to show Tenant’s name, suite number, and the purpose of such Lines
(i) every six (6) feet outside the Premises (including the electrical room
risers and any Common Areas), and (ii) at their termination points.  Landlord
may designate specific contractors for work relating to vertical
Lines.  Sufficient spare cables and space for additional cables shall be
maintained for other occupants, as reasonably determined by Landlord.  Unless
otherwise notified by Landlord, Tenant, at its expense and before the expiration
or earlier termination hereof, shall remove all Lines and repair any resulting
damage.  As used herein, “Lines” means all communications or computer wires and
cables serving the Premises, whenever and by whomever installed or paid for,
including any such wires or cables installed pursuant to any prior lease.
 
24  PARKING.  Tenant may park in the Building’s parking facilities (the “Parking
Facility”), in common with other tenants of the Building, upon the following
terms and conditions.  Tenant shall not use more than the number of unreserved
and/or reserved parking spaces set forth in Section 1.9.  Tenant shall pay
Landlord, in accordance with Section 3, any fees for the parking spaces
described in Section 1.9.  Tenant shall pay Landlord any fees, taxes or other
charges imposed by any governmental or quasi-governmental agency in connection
with the Parking Facility, to the extent such amounts are allocated to Tenant by
Landlord.  Landlord shall not be liable to Tenant, nor shall this Lease be
affected, if any parking is impaired by (or any parking charges are imposed as a
result of) any Law.  Tenant shall comply with all rules and regulations
established by Landlord from time to time for the orderly operation and use of
the Parking Facility, including any sticker or other identification system and
the prohibition of vehicle repair and maintenance activities in the Parking
Facility.  Landlord may, in its discretion, allocate and assign parking passes
among Tenant and the other tenants in the Building.  Tenant’s use of the Parking
Facility shall be at Tenant’s sole risk, and Landlord shall have no liability
for any personal injury or damage to or theft of any vehicles or other property
occurring in the Parking Facility or otherwise in connection with any use of the
Parking Facility by Tenant, its employees or invitees.  Landlord may alter the
size, configuration, design, layout or any other aspect of the Parking Facility
without abatement of Rent or liability to Tenant provided that such alteration
does not materially impair Tenant’s rights under this Section 24.  In addition,
for purposes of facilitating any such alteration, Landlord may temporarily deny
or restrict access to the Parking Facility, without abatement of Rent or
liability to Tenant, provided that Landlord uses commercially reasonable efforts
to make reasonable substitute parking available to Tenant.  Landlord may
delegate its responsibilities hereunder to a parking operator, in which case
(i) such
 

 
17

--------------------------------------------------------------------------------

 

parking operator shall have all the rights of control reserved herein by
Landlord, (ii) Tenant shall enter into a parking agreement with such parking
operator, (iii) Tenant shall pay such parking operator, rather than Landlord,
any charge established hereunder for the parking spaces, and (iv) Landlord shall
have no liability for claims arising through acts or omissions of such parking
operator except to the extent caused by Landlord’s gross negligence or willful
misconduct.  Tenant’s parking rights under this Section 24 are solely for the
benefit of Tenant’s employees and invitees and such rights may not be
transferred without Landlord’s prior consent, except pursuant to a Transfer
permitted under Section 14.
 
25  MISCELLANEOUS.
 
25.1 Notices.  No notice, demand, statement, designation, request, consent,
approval, election or other communication given hereunder (“Notice”) shall be
binding upon either party unless (a) it is in writing; (b) it is (i) sent by
certified or registered mail, postage prepaid, return receipt requested,
(ii) delivered by a nationally recognized courier service, or (iii) delivered
personally; and (c) it is sent or delivered to the address set forth in
Section 1.10 or 1.11, as applicable, or to such other place (other than a
P.O. box) as the recipient may from time to time designate in a Notice to the
other party.  Any Notice shall be deemed received on the earlier of the date of
actual delivery or the date on which delivery is refused, or, if Tenant is the
recipient and has vacated its notice address without providing a new notice
address, three (3) days after the date the Notice is deposited in the U.S. mail
or with a courier service as described above.
 
25.2 Force Majeure.  If either party is prevented from performing any obligation
hereunder by any strike, act of God, war, terrorist act, shortage of labor or
materials, governmental action, civil commotion or other cause beyond such
party’s reasonable control (“Force Majeure”), such obligation shall be excused
during (and any time period for the performance of such obligation shall be
extended by) the period of such prevention; provided, however, that this
Section 25.2 shall not (a) permit Tenant to hold over in the Premises after the
expiration or earlier termination hereof, or (b) excuse any of Tenant’s
obligations under Sections 3, 4, 5, 21 or 25.3 or any of Tenant’s obligations
whose nonperformance would interfere with another occupant’s use, occupancy or
enjoyment of its premises or the Project.
 
25.3 Representations and Covenants.  Tenant represents, warrants and covenants
that (a) Tenant is, and at all times during the Term will remain, duly
organized, validly existing and in good standing under the Laws of the state of
its formation and qualified to do business in the state of California;
(b) neither Tenant’s execution of nor its performance under this Lease will
cause Tenant to be in violation of any agreement or Law; (c) Tenant (and any
guarantor hereof) has not, and at no time during the Term will have, (i) made a
general assignment for the benefit of creditors, (ii) filed a voluntary petition
in bankruptcy or suffered the filing of an involuntary petition by creditors,
(iii) suffered the appointment of a receiver to take possession of all or
substantially all of its assets, (iv) suffered the attachment or other judicial
seizure of all or substantially all of its assets, (v) admitted in writing its
inability to pay its debts as they come due, or (vi) made an offer of
settlement, extension or composition to its creditors generally; and (d) each
party that (other than through the passive ownership of interests traded on a
recognized securities exchange) constitutes, owns, controls, or is owned or
controlled by Tenant, any guarantor hereof or any subtenant of Tenant is not,
and at no time during the Term will be, (i) in violation of any Laws relating to
terrorism or money laundering, or (ii) among the parties identified on any list
compiled pursuant to Executive Order 13224 for the purpose of identifying
suspected terrorists or on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website,
http://www.treas.gov/ofac/tllsdn.pdf or any replacement website or other
replacement official publication of such list.
 
25.4 Signs.  Landlord shall include Tenant’s name in any tenant directory
located in the lobby on the first floor of the Building.  If any part of the
Premises is located on a multi-tenant floor, Landlord shall provide identifying
suite signage for Tenant comparable to that provided by Landlord on similar
floors in the Building.  Such identifying suite signage shall be provided at
Landlord’s expense; provided, however, that any changes to such signage made
after its initial installation shall be at Tenant’s expense.  Tenant may not
install (a) any signs outside the Premises, or (b) without Landlord’s prior
consent in its sole and absolute discretion, any signs, window coverings, blinds
or similar items that are visible from outside the Premises.
 
25.5 Supplemental HVAC.  If any supplemental HVAC unit (a “Unit”) serves the
Premises, then (a) Tenant shall pay the costs of all electricity consumed in the
Unit’s operation, together with the cost of installing a meter to measure such
consumption (subject to Exhibit B with respect to any Unit installed by Landlord
as part of the Tenant Improvements); (b) subject to Section 3.2.3 of Exhibit B
with respect to any Unit installed by Landlord as part of the Tenant
Improvements, Tenant, at its expense, shall (i) operate and maintain the Unit in
compliance with all applicable Laws and such reasonable rules and procedures as
Landlord may impose; (ii) keep the Unit in as good working order and condition
as exists upon its installation (or, if later, on the date Tenant takes
possession of the Premises), subject to normal wear and tear and damage
resulting from Casualty; (iii) maintain in effect, with a contractor reasonably
 

 
18

--------------------------------------------------------------------------------

 

approved by Landlord, a contract for the maintenance and repair of the Unit,
which contract shall require the contractor, at least once every three (3)
months, to inspect the Unit and provide to Tenant a report of any defective
conditions, together with any recommendations for maintenance, repair or
parts-replacement; (iv) follow all reasonable recommendation of such contractor;
and (v) promptly provide to Landlord a copy of such contract and each report
issued thereunder; (c) the Unit shall become Landlord’s property upon
installation and without compensation to Tenant; provided, however, that if the
Unit was not installed by Landlord as part of the Tenant Improvements, then upon
Landlord’s request at the expiration or earlier termination hereof, Tenant, at
its expense, shall remove the Unit and repair any resulting damage; (d) the Unit
shall be deemed (i) a Leasehold Improvement (except for purposes of Section 8),
and (ii) for purposes of Section 11, part of the Premises; (e) if the Unit
exists on the date of mutual execution and delivery hereof, Tenant accepts the
Unit in its “as is” condition, without representation or warranty as to quality,
condition, fitness for use or any other matter; (f) [Intentionally Omitted]; and
(g) if any portion of the Unit is located on the roof, then (i) Tenant’s access
to the roof shall be subject to such reasonable rules and procedures as Landlord
may impose; (ii) Tenant shall maintain the affected portion of the roof in a
clean and orderly condition and shall not interfere with use of the roof by
Landlord or any other tenants or licensees; and (iii) Landlord may relocate the
Unit and/or temporarily interrupt its operation, without liability to Tenant, as
reasonably necessary to maintain and repair the roof or otherwise operate the
Building.  Notwithstanding any contrary provision hereof, the Unit existing on
the date of mutual execution and delivery hereof shall not be used, altered,
damaged or removed by Tenant and shall not be subject to the provisions of this
Section 25.5.
 
25.6 Attorneys’ Fees.  In any action or proceeding between the parties,
including any appellate or alternative dispute resolution proceeding, the
prevailing party may recover from the other party all of its costs and expenses
in connection therewith, including reasonable attorneys’ fees and costs.  Tenant
shall pay all reasonable attorneys’ fees and other fees and costs that Landlord
incurs in interpreting or enforcing this Lease or otherwise protecting its
rights hereunder (a) where Tenant has failed to pay Rent when due, or (b) in any
bankruptcy case, assignment for the benefit of creditors, or other insolvency,
liquidation or reorganization proceeding involving Tenant or this Lease.
 
25.7 Brokers.  Tenant represents to Landlord that it has dealt only with
Tenant’s Broker as its broker in connection with this Lease.  Tenant shall
indemnify, defend, and hold Landlord harmless from all claims of any brokers,
other than Tenant’s Broker, claiming to have represented Tenant in connection
with this Lease.  Landlord shall indemnify, defend and hold Tenant harmless from
all claims of any brokers, including Landlord’s Broker, claiming to have
represented Landlord in connection with this Lease.  Tenant acknowledges that
any Affiliate of Landlord that is involved in the negotiation of this Lease is
representing only Landlord, and that any assistance rendered by any agent or
employee of such Affiliate in connection with this Lease or any subsequent
amendment or other document related hereto has been or will be rendered as an
accommodation to Tenant solely in furtherance of consummating the transaction on
behalf of Landlord, and not as agent for Tenant.
 
25.8 Governing Law; WAIVER OF TRIAL BY JURY.  This Lease shall be construed and
enforced in accordance with the Laws of the State of California.  THE PARTIES
WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY
LITIGATION ARISING OUT OF OR RELATING TO THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM
FOR INJURY OR DAMAGE OR ANY EMERGENCY OR STATUTORY REMEDY.
 
25.9 Waiver of Statutory Provisions.  Each party waives California Civil
Code §§ 1932(2) and 1933(4).  Tenant waives (a) any rights under (i) California
Civil Code §§ 1932(1), 1941, 1942, 1950.7 (except subsection (b)) or any similar
Law, or (ii) California Code of Civil Procedure § 1265.130; and (b) any right to
terminate this Lease under California Civil Code § 1995.310.
 
25.10 Interpretation.  As used herein, the capitalized term “Section” refers to
a section hereof unless otherwise specifically provided herein.  As used in this
Lease, the terms “herein,” “hereof,” “hereto” and “hereunder” refer to this
Lease and the term “include” and its derivatives are not limiting.  Any
reference herein to “any part” or “any portion” of the Premises, the Property or
any other property shall be construed to refer to all or any part of such
property.  Wherever this Lease requires Tenant to comply with any Law, rule,
regulation, procedure or other requirement or prohibits Tenant from engaging in
any particular conduct, this Lease shall be deemed also to require Tenant to
cause each of its employees, licensees, invitees and subtenants, and any other
party claiming by, through or under Tenant, to comply with such requirement or
refrain from engaging in such conduct, as the case may be.  Wherever this Lease
requires Landlord to provide a customary service or to act in a reasonable
manner (whether in incurring an expense, establishing a rule or regulation,
providing an approval or consent, or performing any other act), this Lease shall
be deemed also to provide that whether such service is customary or such conduct
is reasonable shall be determined by reference to the practices of owners of
buildings that (i) are comparable to the Building in size, age, class, quality
and location, and (ii) at Landlord’s option, have
 

 
19

--------------------------------------------------------------------------------

 

been, or are being prepared to be, certified under the U.S. Green Building
Council’s Leadership in Energy and Environmental Design (LEED) rating system or
a similar rating system.  Tenant waives the benefit of any rule that a written
agreement shall be construed against the drafting party.
 
25.11 Entire Agreement.  This Lease sets forth the entire agreement between the
parties relating to the subject matter hereof and supersedes any previous
agreements (none of which shall be used to interpret this Lease).  Tenant
acknowledges that in entering into this Lease it has not relied upon any
representation, warranty or statement, whether oral or written, not expressly
set forth herein.  This Lease can be modified only by a written agreement signed
by both parties.
 
25.12 Other.  Landlord, at its option, may cure any Default, without waiving any
right or remedy or releasing Tenant from any obligation, in which event Tenant
shall pay Landlord, upon demand, the cost of such cure.  If any provision hereof
is void or unenforceable, no other provision shall be affected.  Submission of
this instrument for examination or signature by Tenant does not constitute an
option or offer to lease, and this instrument is not binding until it has been
executed and delivered by both parties.  If Tenant is comprised of two or more
parties, their obligations shall be joint and several.  Time is of the essence
with respect to the performance of every provision hereof in which time of
performance is a factor.  So long as Tenant performs its obligations hereunder,
Tenant shall have peaceful and quiet possession of the Premises against any
party claiming by, through or under Landlord, subject to the terms
hereof.  Landlord may transfer its interest herein, in which event Landlord
shall be released from, Tenant shall look solely to the transferee for the
performance of, and the transferee shall be deemed to have assumed, all of
Landlord’s obligations arising hereunder after the date of such transfer
(including the return of any Security Deposit) and Tenant shall attorn to the
transferee.  Landlord reserves all rights not expressly granted to Tenant
hereunder, including the right to make alterations to the Project.  No rights to
any view or to light or air over any property are granted to Tenant
hereunder.  The expiration or termination hereof shall not relieve either party
of any obligation that accrued before, or continues to accrue after, such
expiration or termination.
 
[SIGNATURES ARE ON THE FOLLOWING PAGE]
 

 
20

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.
 

 
LANDLORD:
 
CA-PRUNEYARD LIMITED PARTNERSHIP, a Delaware limited partnership
By:           EOP Owner GP L.L.C.,
             a Delaware limited liability company,
             its general partner
 
 
By:           /s/ Todd Hedrick
Name:           Todd Hedrick
Title:           Senior Vice President
 
 
TENANT:
 
GRAPHON CORPORATION, a Delaware corporation
 
By:           /s/ William Swain
Name:           William Swain
Title:           Chief Financial Officer
 




 
21

--------------------------------------------------------------------------------

 

EXHIBIT A
 
PRUNEYARD TOWER I


 
OUTLINE OF PREMISES
 


 


 


 
Campbell Office Schematic [campbell.jpg]


 


 


 


 

Exhibit A
 




 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
PRUNEYARD TOWER I
 
WORK LETTER


As used in this Exhibit B (this “Work Letter”), the following terms shall have
the following meanings:  “Agreement” means the lease of which this Work Letter
is a part.  “Tenant Improvements” means all improvements to be constructed in
the Premises pursuant to this Work Letter.  “Tenant Improvement Work” means the
construction of the Tenant Improvements, together with any related work
(including demolition) that is necessary to construct the Tenant Improvements.


1   COST OF TENANT IMPROVEMENT WORK.  Except as provided in Section 2.7 below,
the Tenant Improvement Work shall be performed at Landlord’s expense.


2  
PLANS.



2.1 Selection of Architect.  Landlord shall retain the architect/space planner
(the “Architect”) and the engineering consultants (the “Engineers”) of
Landlord’s choice to prepare all architectural plans for the Premises and all
engineering Construction Drawings relating to the structural, mechanical,
electrical, plumbing, HVAC, life-safety, and sprinkler work in the
Premises.  The plans and drawings to be prepared by the Architect and the
Engineers shall be referred to herein as the “Plans.”  Tenant shall be
responsible for ensuring that all elements of the design of the Plans are
suitable for Tenant’s use of the Premises, and neither the preparation of the
Plans by the Architect or the Engineers nor Landlord’s approval of the Plans
shall relieve Tenant from such responsibility.  Landlord shall (a) cause the
Plans, other than any Tenant Revision (defined in Section 2.7 below), to comply
with Law; and (b) cause the Architect and Engineers to use the Required Level of
Care (defined below) to cause any Tenant Revision to comply with Law; provided,
however, that Tenant, not Landlord, shall be responsible for any violation of
Law resulting from Tenant’s use of the Premises for other than general office
purposes.  As used herein, “Required Level of Care” means the level of care that
reputable architects and engineers customarily use to cause drawings and
specifications to comply with Law where such drawings and specifications are
prepared for spaces in buildings comparable in quality to the Building.  Tenant
shall be responsible for ensuring that any Tenant Revision complies with Law to
the extent Landlord is not expressly so responsible under this Section 2.1, and
neither the preparation of the Tenant Revision by the Architect or the Engineers
nor Landlord’s approval of the Tenant Revision shall relieve Tenant from such
responsibility.  To the extent that either party (the “Responsible Party”) is
responsible under this Section 2.1 for causing any portion of the Plans to
comply with Law, the Responsible Party may contest any alleged violation of Law
in good faith, including by seeking a waiver or deferment of compliance,
asserting any defense allowed by Law, and exercising any right of appeal
(provided that the other party incurs no liability as a result of such contest
and that, after completing such contest, the Responsible Party makes any
modification to the Plans or any alteration to the Premises that is necessary to
comply with any final order or judgment).


2.2 [Intentionally Omitted.]


2.3 Approved Space Plan.  Landlord and Tenant acknowledge that they have
approved the space plan for the Premises, SP.4, dated December 14, 2011, job
number 11364, prepared by AP+I Design, Inc., and the scope of work and
programming information set forth in Exhibit B-1 (collectively, the “Approved
Space Plan”).  All materials and finishes contemplated by the Approved Space
Plan shall be deemed to be Building-standard unless otherwise expressly provided
therein.


2.4 Intentionally Omitted.]


2.5 Construction Drawings.  Landlord shall cause the Architect and the Engineers
to prepare and deliver to Tenant architectural, engineering and final
architectural working drawings for the Tenant Improvement Work (the
“Construction Drawings”) that conform to the Approved Space Plan.  Such
preparation and delivery shall occur within 10 business days after the mutual
execution and delivery of this Agreement.  Tenant shall approve or disapprove
the Construction Drawings by notice to Landlord.  If Tenant disapproves the
Construction Drawings, Tenant’s notice of disapproval shall specify any
revisions Tenant desires in the Construction Drawings.  After receiving such
notice of disapproval, Landlord shall cause the Architect and the Engineers to
revise the Construction Drawings, taking into account the reasons for Tenant’s
disapproval (provided, however, that Landlord shall not be required to cause the
Architect or the Engineers to make any revision to the Construction Drawings
that, in Landlord’s reasonable judgment, would (a) cause the Construction
Drawings to (i) fail to conform strictly to the Approved Space Plan, or
(ii) fail to comply with Law or Landlord’s requirements for avoiding aesthetic,
engineering or other conflicts with the design and function of the balance of
the Building (collectively, the “Landlord Requirements”), or (b) increase the
cost of the Tenant Improvement Work, or that Landlord





Exhibit B
 




 
1

--------------------------------------------------------------------------------

 

otherwise reasonably disapproves), and resubmit the Construction Drawings to
Tenant for its approval.  Such revision and resubmission shall occur within
two (2) business days after the later of Landlord’s receipt of Tenant’s notice
of disapproval or the mutual execution and delivery of this Agreement if such
revision is not material, and within such longer period of time as may be
reasonably necessary (but not more than five (5) business days after the later
of such receipt or such execution and delivery) if such revision is
material.  Such procedure shall be repeated as necessary until Tenant has
approved the Construction Drawings.  The Construction Drawings approved by
Landlord and Tenant are referred to herein as the “Approved Construction
Drawings”.


2.6 [Intentionally Omitted.]


2.7 Revisions to Approved Construction Drawings.  If Tenant requests any
revision to the Approved Construction Drawings (any such revision requested by
Tenant, a “Tenant Revision”), Landlord shall provide Tenant with notice
approving or reasonably disapproving such Tenant Revision, and, if Landlord
approves such Tenant Revision, Landlord shall have such Tenant Revision made and
delivered to Tenant, together with notice of any resulting change in the total
cost associated with the Tenant Improvement Work, within five (5) business days
after the later of Landlord’s receipt of such request or the mutual execution
and delivery of this Agreement if such Tenant Revision is not material, and
within such longer period of time as may be reasonably necessary (but not more
than 10 business days after the later of such receipt or such execution and
delivery) if such Tenant Revision is material, whereupon Tenant, within one (1)
business day, shall notify Landlord whether it desires to proceed with such
Tenant Revision.  If Landlord has commenced performance of the Tenant
Improvement Work, then, in the absence of such authorization, Landlord shall
have the option to continue such performance disregarding such Tenant
Revision.  Tenant shall reimburse Landlord, immediately upon demand, for any
increase in the total cost associated with the Tenant Improvement Work that
results from any Tenant Revision (including the cost of preparing the Tenant
Revision).  Without limitation, it shall be deemed reasonable for Landlord to
disapprove any proposed Tenant Revision that, in Landlord’s reasonable judgment,
would fail to comply with Law or with the Landlord Requirements.  Landlord shall
not revise the Approved Construction Drawings without Tenant’s consent, which
shall not be unreasonably withheld, conditioned or delayed.


2.8 Time Deadlines.  Tenant shall use its best efforts to cooperate with
Landlord and its architect, engineers and other consultants to complete all
phases of the Plans and obtain the permits for the Tenant Improvement Work as
soon as possible after the execution of this Agreement, and Tenant shall meet
with Landlord, in accordance with a schedule reasonably determined by Landlord,
to discuss the parties’ progress.  Without limiting the foregoing, Tenant shall
approve the Construction Drawings pursuant to Section 2.5 above on or before
Tenant’s Approval Deadline (defined below).  As used in this Work Letter,
“Tenant’s Approval Deadline” means January 11, 2012; provided, however, that
Tenant’s Approval Deadline shall be extended by one day for each day, if any, by
which Tenant’s approval of the Construction Drawings pursuant to Section 2.5
above is delayed by any failure of Landlord to perform its obligations under
this Section 2.


3  
CONSTRUCTION.



3.1 Contractor.  A contractor designated by Landlord (the “Contractor”) shall
perform the Tenant Improvement Work.  In addition, Landlord may select and/or
approve of any subcontractors, mechanics and materialmen used in connection with
the performance of the Tenant Improvement Work.


3.2 Construction.


3.2.1 [Intentionally Omitted.]


3.2.2 Landlord’s Retention of Contractor.  Landlord shall independently retain
the Contractor to perform the Tenant Improvement Work in accordance with the
Approved Construction Drawings.


3.2.3 Contractor’s Warranties.  Tenant waives all claims against Landlord
relating to any defects in the Tenant Improvements; provided, however, that if,
within 30 days after substantial completion of the Tenant Improvements, Tenant
provides notice to Landlord of any non-latent defect in the Tenant Improvements,
or if, within 11 months after substantial completion of the Tenant Improvements,
Tenant provides notice to Landlord of any latent defect in the Tenant
Improvements, then Landlord shall, at its option, either (a) assign to Tenant
any right Landlord may have under the Construction Contract (defined below) to
require the Contractor to correct, or pay for the correction of, such defect, or
(b) at Tenant’s expense, use reasonable efforts to enforce such right directly
against the Contractor for Tenant’s benefit.  As used in this Work Letter,
“Construction Contract” means the construction contract between Landlord and the
Contractor pursuant to which the Tenant Improvements will be constructed.





Exhibit B
 




 
2

--------------------------------------------------------------------------------

 



4  
COMPLETION.



4.1 Ready for Occupancy.  For purposes of Section 1.3.2 of this Agreement, the
Premises shall be deemed “Ready for Occupancy” upon the substantial completion
of the Tenant Improvement Work.  Subject to Section 4.2 below, the Tenant
Improvement Work shall be deemed to be “substantially complete” upon the
completion of the Tenant Improvement Work pursuant to the Approved Construction
Drawings (as reasonably determined by Landlord), with the exception of any
details of construction, mechanical adjustment or any other similar matter the
non-completion of which does not materially interfere with Tenant’s use of the
Premises.


4.2 Tenant Delay.  If the substantial completion of the Tenant Improvement Work
is delayed (a “Tenant Delay”) as a result of (a) any failure of Tenant to
approve the Construction Drawings pursuant to Section 2.5 above on or before
Tenant’s Approval Deadline; (b) Tenant’s failure to timely approve any matter
requiring Tenant’s approval; (c) any breach by Tenant of this Work Letter or the
Lease; (d) any request by Tenant for a revision to the Approved Construction
Drawings (except to the extent such delay results from any failure of Landlord
to perform its obligations under Section 2.7 above); (e) Tenant’s requirement
for materials, components, finishes or improvements that are not available in a
commercially reasonable time given the anticipated date of substantial
completion of the Tenant Improvement Work as set forth in this Agreement;
(f) any change to the base, shell or core of the Premises or Building required
by the Approved Construction Drawings; or (g) any other act or omission of
Tenant or any of its agents, employees or representatives, then, notwithstanding
any contrary provision of this Agreement, and regardless of when the Tenant
Improvement Work is actually substantially completed, the Tenant Improvement
Work shall be deemed to be substantially completed on the date on which the
Tenant Improvement Work would have been substantially completed if no such
Tenant Delay had occurred.


5 MISCELLANEOUS.  Notwithstanding any contrary provision of this Agreement, if
Tenant defaults under this Agreement before the Tenant Improvement Work is
completed, Landlord’s obligations under this Work Letter shall be excused until
such default is cured and Tenant shall be responsible for any resulting delay in
the completion of the Tenant Improvement Work.  This Work Letter shall not apply
to any space other than the Premises.


 





Exhibit B
 




 
3

--------------------------------------------------------------------------------

 

EXHIBIT B-1
 
PRUNEYARD TOWER I


 
SCOPE OF WORK AND PROGRAMMING INFORMATION
 

 
 
CARPENTRY
 
Provide backing as required at 5 each LCD televisions
   
FRAMING / DRYWALL
 
Furnish and install approximately 142 lf of metal stud and drywall partition
under existing grid. Drywall to be taped and finished to Level IV
finish.  Furnish and install approximately 1,278 sf R-13 unfaced batt insulation
in wall cavities.
MILLWORK / CABINETRY
 
Furnish and install 14 lf of 24” x 34” base cabinets. Furnish and install 14 lf
12” x 36” upper cabinets. Furnish and install 14 lf of 25 1/2” countertop.  All
millwork to be finished in plastic laminate from available samples.
DOORS  / FRAMES / HARDWRE
 
 Furnish and install 6 each 3’ x 8’ 4" building standard door assemblies.  3
each to have 2’ x 8’ 4" integral sidelite frames. Provide 10’ x 8’ 4"clear
aluminum frame to receive butt glazing at board room.
GLASS AND GLAZING
 
Furnish and install 3 each 1/4” x 2’ x 8’ 4" clear tempered glass in frames by
others. Furnish and install 3/8” x 10’ x 8' 4" silicone filled butt joint
glazing at board room.
ACOUSTICAL CEILINGS
 
Remove and store existing ceiling tiles as required for overhead rough-in.
Reinstall ceiling tiles after rough-in completed.  Replace any damaged ceiling
tiles.
FLOOR FINISHES
 
Furnish and install approximately 412 sy of building standard Shaw carpet chosen
from available samples. Furnish and install approximately 278 sf of Armstrong
“Stonetex” VCT. Furnish and install approximately 650 lf of 4” Burke rubber
base.
PAINT AND WALL COVERINGS
 
Prep and paint new gypsum board surfaces 1 coat primer and 2 coats finish paint.
   
FIRE EXTINGUISHERS
 
Furnish and install 2 each recessed fire extinguisher cabinets. Furnish and
install 2 each fire extinguishers.
FIRE SPRINKLER
 
Add, and or relocate sprinkler heads and piping as required for new layout.  All
heads to be Tyco model Universal with 155* orifice standard response
semi-recessed chrome with chrome 2 piece escutcheons and centered in ceiling
tiles.
 
 
PLUMBING
 
Furnish and install 1 each new break room sink with single handle faucet.
Provide water lines for refrigerator and coffee maker.  Furnish and install all
waste, vent and domestic water piping. Provide condensate piping for Server Room
A/C.
HVAC
   
Modify existing ductwork for new layout.  The returns in each conference room
will include acoustically lined duct section.  All other returns to be open to
the plenum return system. Relocate existing thermostats as required. Furnish and
install Comfort Star 2 Ton cooling only mini-split system.  The fan coil will be
wall mounted inside the room and the condenser will be mounted in the ceiling
plenum.  Furnish and install one each condensation pump located in the server
room below the wall mount fan coil.  Comfort air balance the entire suite.


Exhibit B-1
 




 
1

--------------------------------------------------------------------------------

 



ELECTRICAL
 
Relocate existing lights as required for new layout. Provide 4 new exit lights.
Provide Title 24 compliant switching and motion sensors. Furnish and install 18
convenience duplex outlets. Furnish and install 11 ring and strings. Furnish and
install 5 GFCI outlets at break room. Provide electrical connection to inst-hot
water heater. Provide electrical connection to cubicles. Provide 6 dedicated 120
V 20A circuits at server room. Provide server room HVAC connection & Emon
monitoring system. Provide 4 each poke-through floor box locations with
coring.  Provide 4 TV power/data outlets.  Provide 4 additional A/V floor boxes
with 1 1/4” conduit to 4 TV locations.  Furnish and install 1 1/2” conduit from
server room to back side of stairwell wall.  Furnish and install 2 each
dedicated outlets per revised plan.   NOTE: We have added 2" conduit at 11 each
ring & string locations per plan comment.
FIRE LIFE SAFETY
 
Furnish and install 11 each Analog Photo Smoke Sensors including flanged bases.
Furnish and install 10 each Multi Candela Speaker/Strobes white. Provide end
user training and one set of manuals .







 

Exhibit B-1
 




 
2

--------------------------------------------------------------------------------

 

EXHIBIT C
 
PRUNEYARD TOWER I


 
CONFIRMATION LETTER
 
 
 
_____________________, 20__

 
To:
_______________________

 
 
_______________________

 
 
_______________________

 
 
_______________________

 


Re:           Office Lease (the “Lease”) dated ______________, 20____, between
___________________________, a ________________________ (“Landlord”), and
______________________________, a _____________________ (“Tenant”), concerning
Suite _____ on the _______ floor of the building located at ___________________,
_____________________ California.
 
Lease ID: _____________________________
Business Unit Number: __________________


 
Dear _________________:
 
In accordance with the Lease, Tenant accepts possession of the Premises and
confirms the following:
 
 
1.
The Commencement Date is _____________ and the Expiration Date is
_______________.

 
 
2.
The exact number of rentable square feet within the Premises is _________ square
feet, subject to Section 2.1.1 of the Lease.

 
 
3.
Tenant’s Share, based upon the exact number of rentable square feet within the
Premises, is ____________%, subject to Section 2.1.1 of the Lease.

 
Please acknowledge the foregoing by signing all three (3) counterparts of this
letter in the space provided below and returning two (2) fully executed
counterparts to my attention.  Please note that, pursuant to Section 2.1.1 of
the Lease, if Tenant fails to execute and return (or, by notice to Landlord,
reasonably object to) this letter within five (5) days after receiving it,
Tenant shall be deemed to have executed and returned it without exception.
 

 
“Landlord”:
 
_______________________________,
a ________________________
 
By:           
Name:           
Title:           
 
Agreed and Accepted as of                , 200  .
“Tenant”:
 
_______________________________,
a ________________________
 
By:           
Name:           
Title:           
 
 


Exhibit C
 




 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
PRUNEYARD TOWER I


 
RULES AND REGULATIONS
 
Tenant shall comply with the following rules and regulations (as modified or
supplemented from time to time, the “Rules and Regulations”).  Landlord shall
not be responsible to Tenant for the nonperformance of any of the Rules and
Regulations by any other tenants or occupants of the Project.  In the event of
any conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.
 
1.           Tenant shall not alter any lock or install any new or additional
locks or bolts on any doors or windows of the Premises without obtaining
Landlord’s prior consent.  Tenant shall bear the cost of any lock changes or
repairs required by Tenant.  Two (2) keys will be furnished by Landlord for the
Premises, and any additional keys required by Tenant must be obtained from
Landlord at a reasonable cost to be established by Landlord.  Upon the
termination of this Lease, Tenant shall restore to Landlord all keys of stores,
offices and toilet rooms furnished to or otherwise procured by Tenant, and if
any such keys are lost, Tenant shall pay Landlord the cost of replacing them or
of changing the applicable locks if Landlord deems such changes necessary.
 
2.           All doors opening to public corridors shall be kept closed at all
times except for normal ingress and egress to the Premises.
 
3.           Landlord may close and keep locked all entrance and exit doors of
the Building during such hours as are customary for comparable buildings in the
vicinity of the Building.  Tenant shall cause its employees, agents,
contractors, invitees and licensees who use Building doors during such hours to
securely close and lock them after such use.  Any person entering or leaving the
Building during such hours, or when the Building doors are otherwise locked, may
be required to sign the Building register, and access to the Building may be
refused unless such person has proper identification or has a previously
arranged access pass.  Landlord will furnish passes to persons for whom Tenant
requests them.  Tenant shall be responsible for all persons for whom Tenant
requests passes and shall be liable to Landlord for all acts of such
persons.  Landlord and its agents shall not be liable for damages for any error
with regard to the admission or exclusion of any person to or from the
Building.  In case of invasion, mob, riot, public excitement or other commotion,
Landlord may prevent access to the Building or the Project during the
continuance thereof by any means it deems appropriate for the safety and
protection of life and property.
 
4.           No furniture, freight or equipment shall be brought into the
Building without prior notice to Landlord.  All moving activity into or out of
the Building shall be scheduled with Landlord and done only at such time and in
such manner as Landlord designates.  Landlord may prescribe the weight, size and
position of all safes and other heavy property brought into the Building and
also the times and manner of moving the same in and out of the Building.  Safes
and other heavy objects shall, if considered necessary by Landlord, stand on
supports of such thickness as is necessary to properly distribute the
weight.  Landlord will not be responsible for loss of or damage to any such safe
or property.  Any damage to the Building, its contents, occupants or invitees
resulting from Tenant’s moving or maintaining any such safe or other heavy
property shall be the sole responsibility and expense of Tenant (notwithstanding
Sections 7 and 10.4 of this Lease).
 
5.           No furniture, packages, supplies, equipment or merchandise will be
received in the Building or carried up or down in the elevators, except between
such hours, in such specific elevator and by such personnel as shall be
designated by Landlord.
 
6.           Employees of Landlord shall not perform any work or do anything
outside their regular duties unless under special instructions from Landlord.
 
7.           No sign, advertisement, notice or handbill shall be exhibited,
distributed, painted or affixed by Tenant on any part of the Premises or the
Building without Landlord’s prior consent.  Tenant shall not disturb, solicit,
peddle or canvass any occupant of the Project.
 
8.           The toilet rooms, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed, and no
foreign substance shall be thrown therein.  Notwithstanding Sections 7 and 10.4
of this Lease, Tenant shall bear the expense of any breakage, stoppage or damage
resulting from any violation of this rule by Tenant or any of its employees,
agents, contractors, invitees or licensees.
 

Exhibit D
 




 
1

--------------------------------------------------------------------------------

 

9.           Tenant shall not overload the floor of the Premises, or mark, drive
nails or screws or drill into the partitions, woodwork or (other than by
reasonable methods in order to hang customary lightweight office decorations
such as pictures and whiteboards) drywall of the Premises, or otherwise deface
the Premises, without Landlord’s prior consent.  Tenant shall not purchase
bottled water, ice, towel, linen, maintenance or other like services from any
person not approved by Landlord.
 
10.           Except for vending machines intended for the sole use of Tenant’s
employees and invitees, no vending machine or machines other than fractional
horsepower office machines shall be installed, maintained or operated in the
Premises without Landlord’s prior consent.
 
11.           No inflammable, explosive or dangerous fluids or substances shall
be used or kept by Tenant in the Premises or about the Project, except for such
substances as are typically found in similar premises used for general office
purposes and are being used by Tenant in a safe manner and in accordance with
all Laws.  Without limiting the foregoing, Tenant shall not, without Landlord’s
prior consent, use, store, install, disturb, spill, remove, release or dispose
of, within or about the Premises or any other portion of the Project, any
asbestos-containing materials or any solid, liquid or gaseous material now or
subsequently considered toxic or hazardous under the provisions of 42 U.S.C.
Section 9601 et seq. or any other applicable environmental Law.  Tenant shall
comply with all Laws pertaining to and governing the use of these materials by
Tenant and shall remain solely liable for the costs of abatement and
removal.  No burning candle or other open flame shall be ignited or kept by
Tenant in the Premises or about the Project.
 
12.           Tenant shall not, without Landlord’s prior consent, use any method
of heating or air conditioning other than that supplied by Landlord.
 
13.           Tenant shall not use or keep any foul or noxious gas or substance
in or on the Premises, or occupy or use the Premises in a manner offensive or
objectionable to Landlord or other occupants of the Project by reason of noise,
odors or vibrations, or interfere with other occupants or those having business
therein, whether by the use of any musical instrument, radio, CD player or
otherwise.  Tenant shall not throw anything out of doors, windows or skylights
or down passageways.
 
14.           Tenant shall not bring into or keep within the Project, the
Building or the Premises any animals (other than service animals), birds,
aquariums, or, except in areas designated by Landlord, bicycles or other
vehicles.
 
15.           No cooking shall be done in the Premises, nor shall the Premises
be used for lodging, for living quarters or sleeping apartments, or for any
improper, objectionable or immoral purposes.  Notwithstanding the foregoing,
Underwriters’ laboratory-approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages for employees and invitees, provided that such use complies with all
Laws.
 
16.           The Premises shall not be used for manufacturing or for the
storage of merchandise except to the extent such storage may be incidental to
the Permitted Use.  Tenant shall not occupy the Premises as an office for a
messenger-type operation or dispatch office, public stenographer or typist, or
for the manufacture or sale of liquor, narcotics or tobacco, or as a medical
office, a barber or manicure shop, or an employment bureau, without Landlord’s
prior consent.  Tenant shall not engage or pay any employees in the Premises
except those actually working for Tenant in the Premises, nor advertise for
laborers giving an address at the Premises.
 
17.           Landlord may exclude from the Project any person who, in
Landlord’s judgment, is intoxicated or under the influence of liquor or drugs,
or who violates any of these Rules and Regulations.
 
18.           Tenant shall not loiter in or on the entrances, corridors,
sidewalks, lobbies, courts, halls, stairways, elevators, vestibules or any
Common Areas for the purpose of smoking tobacco products or for any other
purpose, nor in any way obstruct such areas, and shall use them only as a means
of ingress and egress for the Premises.
 
19.           Tenant shall not waste electricity, water or air conditioning,
shall cooperate with Landlord to ensure the most effective operation of the
Building’s heating and air conditioning system, and shall not attempt to adjust
any controls.  Tenant shall install and use in the Premises only ENERGY STAR
rated equipment, where available.  Tenant shall use recycled paper in the
Premises to the extent consistent with its business requirements.
 
20.           Tenant shall store all its trash and garbage inside the
Premises.  No material shall be placed in the trash or garbage receptacles if,
under Law, it may not be disposed of in the ordinary and customary manner of
disposing of trash and garbage in the vicinity of the Building.  All trash,
garbage
 

Exhibit D
 




 
2

--------------------------------------------------------------------------------

 

and refuse disposal shall be made only through entryways and elevators provided
for such purposes at such times as Landlord shall designate.  Tenant shall
comply with Landlord’s recycling program, if any.
 
21.           Tenant shall comply with all safety, fire protection and
evacuation procedures and regulations established by Landlord or any
governmental agency.
 
22.           Any persons employed by Tenant to do janitorial work shall be
subject to Landlord’s prior consent and, while in the Building and outside of
the Premises, shall be subject to the control and direction of the Building
manager (but not as an agent or employee of such manager or Landlord), and
Tenant shall be responsible for all acts of such persons.
 
23.           No awning or other projection shall be attached to the outside
walls of the Building without Landlord’s prior consent.  Other than Landlord’s
Building-standard window coverings, no curtains, blinds, shades or screens shall
be attached to or hung in, or used in connection with, any window or door of the
Premises.  All electrical ceiling fixtures hung in the Premises or spaces along
the perimeter of the Building must be fluorescent and/or of a quality, type,
design and a warm white bulb color approved in advance by Landlord.  Neither the
interior nor exterior of any windows shall be coated or otherwise sunscreened
without Landlord’s prior consent.  Tenant shall abide by Landlord’s regulations
concerning the opening and closing of window coverings.
 
24.           Tenant shall not obstruct any sashes, sash doors, skylights,
windows or doors that reflect or admit light or air into the halls, passageways
or other public places in the Building, nor shall Tenant place any bottles,
parcels or other articles on the windowsills.
 
25.           Tenant must comply with requests by Landlord concerning the
informing of their employees of items of importance to the Landlord.
 
26.           Tenant must comply with the State of California “No-Smoking” law
set forth in California Labor Code Section 6404.5 and with any local
“No-Smoking” ordinance that is not superseded by such law.
 
27.           Tenant shall cooperate in any reasonable safety or security
program developed by Landlord or required by Law.
 
28.           All office equipment of an electrical or mechanical nature shall
be placed by Tenant in the Premises in settings approved by Landlord, to absorb
or prevent any vibration, noise or annoyance.
 
29.           Tenant shall not use any hand trucks except those equipped with
rubber tires and rubber side guards.
 
30.           No auction, liquidation, fire sale, going-out-of-business or
bankruptcy sale shall be conducted in the Premises without Landlord’s prior
consent.
 
31.           Without Landlord’s prior consent, Tenant shall not use the name of
the Project or Building or use pictures or illustrations of the Project or
Building in advertising or other publicity or for any purpose other than as the
address of the business to be conducted by Tenant in the Premises.
 
Landlord may from time to time modify or supplement these Rules and Regulations
in a manner that, in Landlord’s reasonable judgment, is appropriate for the
management, safety, care and cleanliness of the Premises, the Building, the
Common Areas and the Project, for the preservation of good order therein, and
for the convenience of other occupants and tenants thereof.  Landlord may waive
any of these Rules and Regulations for the benefit of any tenant, but no such
waiver shall be construed as a waiver of such Rule and Regulation in favor of
any other tenant nor prevent Landlord from thereafter enforcing such Rule and
Regulation against any tenant.
 

Exhibit D
 




 
3

--------------------------------------------------------------------------------

 

EXHIBIT E


PRUNEYARD TOWER I


 
JUDICIAL REFERENCE
 


IF THE JURY-WAIVER PROVISIONS OF SECTION 25.8 OF THIS LEASE ARE NOT ENFORCEABLE
UNDER CALIFORNIA LAW, THE PROVISIONS SET FORTH BELOW SHALL APPLY.
 
It is the desire and intention of the parties to agree upon a mechanism and
procedure under which controversies and disputes arising out of this Lease or
related to the Premises will be resolved in a prompt and expeditious
manner.  Accordingly, except with respect to actions for unlawful or forcible
detainer or with respect to the prejudgment remedy of attachment, any action,
proceeding or counterclaim brought by either party hereto against the other
(and/or against its officers, directors, employees, agents or subsidiaries or
affiliated entities) on any matters arising out of or in any way connected with
this Lease, Tenant’s use or occupancy of the Premises and/or any claim of injury
or damage, whether sounding in contract, tort, or otherwise, shall be heard and
resolved by a referee under the provisions of the California Code of Civil
Procedure, Sections 638 — 645.1, inclusive (as same may be amended, or any
successor statute(s) thereto) (the “Referee Sections”).  Any fee to initiate the
judicial reference proceedings and all fees charged and costs incurred by the
referee shall be paid by the party initiating such procedure (except that if a
reporter is requested by either party, then a reporter shall be present at all
proceedings where requested and the fees of such reporter – except for copies
ordered by the other parties – shall be borne by the party requesting the
reporter); provided however, that allocation of the costs and fees, including
any initiation fee, of such proceeding shall be ultimately determined in
accordance with Section 25.6 of this Lease.  The venue of the proceedings shall
be in the county in which the Premises is located.  Within 10 days of receipt by
any party of a request to resolve any dispute or controversy pursuant to this
Exhibit E, the parties shall agree upon a single referee who shall try all
issues, whether of fact or law, and report a finding and judgment on such issues
as required by the Referee Sections.  If the parties are unable to agree upon a
referee within such 10-day period, then any party may thereafter file a lawsuit
in the county in which the Premises is located for the purpose of appointment of
a referee under the Referee Sections.  If the referee is appointed by the court,
the referee shall be a neutral and impartial retired judge with substantial
experience in the relevant matters to be determined, from Jams/Endispute, Inc.,
ADR Services, Inc. or a similar mediation/arbitration entity approved by each
party in its sole and absolute discretion.  The proposed referee may be
challenged by any party for any of the grounds listed in the Referee
Sections.  The referee shall have the power to decide all issues of fact and law
and report his or her decision on such issues, and to issue all recognized
remedies available at law or in equity for any cause of action that is before
the referee, including an award of attorneys’ fees and costs in accordance with
this Lease.  The referee shall not, however, have the power to award punitive
damages, nor any other damages that are not permitted by the express provisions
of this Lease, and the parties waive any right to recover any such damages.  The
parties may conduct all discovery as provided in the California Code of Civil
Procedure, and the referee shall oversee discovery and may enforce all discovery
orders in the same manner as any trial court judge, with rights to regulate
discovery and to issue and enforce subpoenas, protective orders and other
limitations on discovery available under California Law.  The reference
proceeding shall be conducted in accordance with California Law (including the
rules of evidence), and in all regards, the referee shall follow California Law
applicable at the time of the reference proceeding.  The parties shall promptly
and diligently cooperate with one another and the referee, and shall perform
such acts as may be necessary to obtain a prompt and expeditious resolution of
the dispute or controversy in accordance with the terms of this Exhibit E.  In
this regard, the parties agree that the parties and the referee shall use best
efforts to ensure that (a) discovery be conducted for a period no longer than
6 months from the date the referee is appointed, excluding motions regarding
discovery, and (b) a trial date be set within 9 months of the date the referee
is appointed.   In accordance with Section 644 of the California Code of Civil
Procedure, the decision of the referee upon the whole issue must stand as the
decision of the court, and upon the filing of the statement of decision with the
clerk of the court, or with the judge if there is no clerk, judgment may be
entered thereon in the same manner as if the action had been tried by the
court.   Any decision of the referee and/or judgment or other order entered
thereon shall be appealable to the same extent and in the same manner that such
decision, judgment, or order would be appealable if rendered by a judge of the
superior court in which venue is proper hereunder.  The referee shall in his/her
statement of decision set forth his/her findings of fact and conclusions of law.
The parties intend this general reference agreement to be specifically
enforceable in accordance with the Code of Civil Procedure.  Nothing in this
Exhibit E shall prejudice the right of any party to obtain provisional relief or
other equitable remedies from a court of competent jurisdiction as shall
otherwise be available under the Code of Civil Procedure and/or applicable court
rules.
 



Exhibit E
 




 
 

--------------------------------------------------------------------------------

 

EXHIBIT F
 
PRUNEYARD TOWER I
 
ADDITIONAL PROVISIONS
 


1.  
Asbestos Notification.  Tenant acknowledges that it has received the asbestos
notification letter attached to this Lease as Exhibit G, disclosing the
existence of asbestos in the Building.  Tenant agrees to comply with the
California “Connelly Act” and other applicable laws, including by providing
copies of Landlord’s asbestos notification letter to all of Tenant’s “employees”
and “owners”, as those terms are defined in the Connelly Act and other
applicable laws.



2.
Early Entry.  Tenant may enter the Premises upon the full and final execution
and delivery of this Lease by Landlord and Tenant solely for the purpose of
installing telecommunications, data cabling, equipment, furnishings and other
personal property in the Premises.  Other than the obligation to pay Base Rent
and Tenant’s Share of any Expense Excess or Tax Excess, all of Tenant’s
obligations hereunder shall apply during any period of such early
entry.  Notwithstanding the foregoing, Landlord may limit, suspend or terminate
Tenant’s rights to enter the Premises pursuant to this Section if Landlord
reasonably determines that such entry is endangering individuals working in the
Premises or is delaying completion of the Tenant Improvement Work.



3.
Provisions Required Under Existing Security Agreement.  Notwithstanding any
contrary provision of this Lease:



 
A.
Permitted Use.  No portion of the Premises shall be used for any of the
following uses:  any pornographic or obscene purposes, any commercial sex
establishment, any pornographic, obscene, nude or semi-nude performances,
modeling, materials, activities, or sexual conduct or any other use that, as of
the time of the execution hereof, has or could reasonably be expected to have a
material adverse effect on the Property or its use, operation or value.



 
B.
Subordination and Attornment.  This Lease shall be subject and subordinate to
any Security Agreement (other than a ground lease) existing as of the date of
mutual execution and delivery of this Lease (as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time, an
“Existing Security Agreement”) or any loan document secured by any Existing
Security Agreement (an “Existing Loan Document”).  In the event of the
enforcement by any Security Holder of any remedy under any Existing Security
Agreement or Existing Loan Document, Tenant shall, at the option of the Security
Holder or of any other person or entity succeeding to the interest of the
Security Holder as a result of such enforcement, attorn to the Security Holder
or to such person or entity and shall recognize the Security Holder or such
successor in the interest as lessor under this Lease without change in the
provisions thereof; provided, however, the Security Holder or such successor in
interest shall not be liable for or bound by (i) any payment of an installment
of rent or additional rent which may have been made more than thirty (30) days
before the due date of such installment, (ii) any act or omission of or default
by Landlord under this Lease (but the Security Holder, or such successor, shall
be subject to the continuing obligations of Landlord to the extent arising from
and after such succession to the extent of the Security Holder’s, or such
successor’s, interest in the Property), (iii) any credits, claims, setoffs or
defenses which Tenant may have against Landlord, or (iv) any obligation under
this Lease to maintain a fitness facility at the Property.  Tenant, upon the
reasonable request by the Security Holder or such successor in interest, shall
execute and deliver an instrument or instruments confirming such
attornment.  Notwithstanding the foregoing, in the event the Security Holder
under any Existing Security Agreement or Existing Loan Document shall have
entered into a separate subordination, attornment and non-disturbance agreement
directly with Tenant governing Tenant’s obligation to attorn to the Security
Holder or such successor in interest as lessor, the terms and provisions of such
agreement shall supersede the provisions of this Subsection.



 
C.
Proceeds.



 
1.
As used herein, “Proceeds” means any compensation, awards, proceeds, damages,
claims, insurance recoveries, causes or rights of action (whenever accrued) or
payments which Landlord may receive or to which Landlord may become entitled
with respect to the Property or any part thereof (other than payments received
in connection with any liability or loss of rental value or business


Exhibit F
 




 
1

--------------------------------------------------------------------------------

 

interruption insurance) in connection with any taking by condemnation or eminent
domain (“Taking”) of, or any casualty or other damage or injury to, the Property
or any part thereof.


 
2.
Nothing in this Lease shall be deemed to entitle Tenant to receive and retain
Proceeds except those that may be specifically awarded to it in condemnation
proceedings because of the Taking of its trade fixtures and its leasehold
improvements which have not become part of the Property and such business loss
as Tenant may specifically and separately establish.  Nothing in the preceding
sentence shall be deemed to expand any right Tenant may have under this Lease to
receive or retain any Proceeds.



 
3.
Nothing in this Lease shall be deemed to prevent Proceeds from being held and
disbursed by any Security Holder under any Existing Loan Documents in accordance
with the terms of such Existing Loan Documents.  However, if, in the event of
any casualty or partial Taking, any obligation of Landlord under this Lease to
restore the Premises or the Building is materially diminished by the operation
of the preceding sentence, then Landlord, as soon as reasonably practicable
after the occurrence of such casualty or partial Taking, shall provide written
notice to Tenant describing such diminution with reasonably specificity,
whereupon, unless Landlord has agreed in writing, in its sole and absolute
discretion, to waive such diminution, Tenant, by written notice to Landlord
delivered within 10 days after receipt of Landlord’s notice, shall have the
right to terminate this Lease effective 10 days after the date of such
termination notice.



4.           Extension Option.


 
4.1.
Grant of Option; Conditions.  Tenant shall have the right (the “Extension
Option”) to extend the Term for one additional period of five (5) years
commencing on the day following the Expiration Date  and ending on the
5th anniversary of the Expiration Date (the “Extension Term”), if:



 
A.
Not less than nine (9) and not more than 12 full calendar months before the
Expiration Date, Tenant delivers written notice to Landlord (the “Extension
Notice”) electing to exercise the Extension Option and stating Tenant’s estimate
of the Prevailing Market (defined in Section 4.5 below) rate for the Extension
Term;



 
B.
Tenant is not in default under this Lease beyond any applicable cure period when
Tenant delivers the Extension Notice;



 
C.
No part of the Premises is sublet (other than to an Affiliate of Tenant) when
Tenant delivers the Extension Notice; and



 
D.
This Lease has not been assigned (other than pursuant to a Permitted Transfer)
before Tenant delivers the Extension Notice.



 
4.2.
Terms Applicable to Extension Term.



 
A.
During the Extension Term, (a) the Base Rent rate per rentable square foot shall
be equal to the Prevailing Market rate per rentable square foot; (b) Base Rent
shall increase, if at all, in accordance with the increases assumed in the
determination of Prevailing Market rate; and (c) Base Rent shall be payable in
monthly installments in accordance with the terms and conditions of this Lease.



 
B.
During the Extension Term Tenant shall pay Tenant’s Share of Expenses and Taxes
for the Premises in accordance with this Lease.



 
4.3.
Procedure for Determining Prevailing Market.



 
A.
Initial Procedure.  Within 30 days after receiving the Extension Notice,
Landlord shall give Tenant either (i) written notice (“Landlord’s Binding
Notice”) accepting Tenant’s estimate of the Prevailing Market rate for the
Extension Term stated in the Extension Notice, or (ii) written notice
(“Landlord’s Rejection Notice”) rejecting such estimate and stating Landlord’s
estimate of the Prevailing Market rate for the Extension Term.  If Landlord
gives Tenant a Landlord’s Rejection Notice, Tenant, within 15 days thereafter,
shall give Landlord either


Exhibit F
 




 
2

--------------------------------------------------------------------------------

 

(i) written notice (“Tenant’s Binding Notice”) accepting Landlord’s estimate of
the Prevailing Market rate for the Extension Term stated in such Landlord’s
Rejection Notice, or (ii) written notice (“Tenant’s Rejection Notice”) rejecting
such estimate.  If Tenant gives Landlord a Tenant’s Rejection Notice, Landlord
and Tenant shall work together in good faith to agree in writing upon the
Prevailing Market rate for the Extension Term.  If, within 30 days after
delivery of a Tenant’s Rejection Notice, the parties fail to agree in writing
upon the Prevailing Market rate, the provisions of Section 4.3.B below shall
apply.


 
B.
Dispute Resolution Procedure.



 
1.
If, within 30 days after delivery of a Tenant’s Rejection Notice, the parties
fail to agree in writing upon the Prevailing Market rate, Landlord and Tenant,
within five (5) days thereafter, shall each simultaneously submit to the other,
in a sealed envelope, its good faith estimate of the Prevailing Market rate for
the Extension Term (collectively, the “Estimates”).  Within seven (7) days after
the exchange of Estimates, Landlord and Tenant shall each select an appraiser to
determine which of the two Estimates most closely reflects the Prevailing Market
rate for the Extension Term.  Each appraiser so selected shall be certified as
an MAI appraiser or as an ASA appraiser and shall have had at least five (5)
years experience within the previous 10 years as a real estate appraiser working
in Campbell or San Jose, California, with working knowledge of current rental
rates and leasing practices relating to buildings similar to the Building.  For
purposes hereof, an “MAI” appraiser means an individual who holds an MAI
designation conferred by, and is an independent member of, the American
Institute of Real Estate Appraisers (or its successor organization, or in the
event there is no successor organization, the organization and designation most
similar), and an “ASA” appraiser means an individual who holds the Senior Member
designation conferred by, and is an independent member of, the American Society
of Appraisers (or its successor organization, or, in the event there is no
successor organization, the organization and designation most similar).



 
2.
If each party selects an appraiser in accordance with Section 4.3.B.1 above, the
parties shall cause their respective appraisers to work together in good faith
to agree upon which of the two Estimates most closely reflects the Prevailing
Market rate for the Extension Term.  The Estimate, if any, so agreed upon by
such appraisers shall be final and binding on both parties as the Prevailing
Market rate for the Extension Term and may be entered in a court of competent
jurisdiction.  If the appraisers fail to reach such agreement within 20 days
after their selection, then, within 10 days after the expiration of such 20-day
period, the parties shall instruct the appraisers to select a third appraiser
meeting the above criteria (and if the appraisers fail to agree upon such third
appraiser within 10 days after being so instructed, either party may cause a
court of competent jurisdiction to select such third appraiser).  Promptly upon
selection of such third appraiser, the parties shall instruct such appraiser
(or, if only one of the parties has selected an appraiser within the 7-day
period described above, then promptly after the expiration of such 7-day period
the parties shall instruct such appraiser) to determine, as soon as practicable
but in any case within 14 days after his selection, which of the two Estimates
most closely reflects the Prevailing Market rate.  Such determination by such
appraiser (the “Final Appraiser”) shall be final and binding on both parties as
the Prevailing Market rate for the Extension Term and may be entered in a court
of competent jurisdiction.  If the Final Appraiser believes that expert advice
would materially assist him, he may retain one or more qualified persons to
provide such expert advice.  The parties shall share equally in the costs of the
Final Appraiser and of any experts retained by the Final Appraiser.  Any fees of
any other appraiser, counsel or expert engaged by Landlord or Tenant shall be
borne by the party retaining such appraiser, counsel or expert.



 
C.
If the Prevailing Market rate has not been determined by the commencement date
of the Extension Term, Tenant shall pay Base Rent for the Extension Term upon


Exhibit F
 




 
3

--------------------------------------------------------------------------------

 

the terms and conditions in effect during the last month ending on or before the
expiration date of this Lease until such time as the Prevailing Market rate has
been determined.  Upon such determination, the Base Rent for the Extension Term
shall be retroactively adjusted.  If such adjustment results in an under- or
overpayment of Base Rent by Tenant, Tenant shall pay Landlord the amount of such
underpayment, or receive a credit in the amount of such overpayment, with or
against the next Base Rent due under this Lease.


 
4.4.
Extension Amendment.  If Tenant is entitled to and properly exercises its
Extension Option, and if the Prevailing Market rate for the Extension Term is
determined in accordance with Section 4.3 above, Landlord, within a reasonable
time thereafter, shall prepare and deliver to Tenant an amendment (the
“Extension Amendment”) reflecting changes in the Base Rent, the Term, the
Expiration Date, and other appropriate terms, and Tenant shall execute and
return the Extension Amendment to Landlord within 15 business days after
receiving it.  Notwithstanding the foregoing, upon determination of the
Prevailing Market rate for the Extension Term in accordance with Section 4.3
above, an otherwise valid exercise of the Extension Option shall be fully
effective whether or not the Extension Amendment is executed.



 
4.5.
Definition of Prevailing Market. For purposes of this Extension Option,
“Prevailing Market” shall mean the arms-length, fair-market, annual rental rate
per rentable square foot under extension and renewal leases and amendments
entered into on or about the date on which the Prevailing Market is being
determined hereunder for space comparable to the Premises in the Building and
office buildings comparable to the Building in the Campbell, California
area.  The determination of Prevailing Market shall take into account any
material economic differences between the terms of this Lease and any comparison
lease or amendment, such as rent abatements, construction costs and other
concessions, and the manner, if any, in which the landlord under any such lease
is reimbursed for operating expenses and taxes.  The determination of Prevailing
Market shall also take into consideration any reasonably anticipated changes in
the Prevailing Market rate from the time such Prevailing Market rate is being
determined and the time such Prevailing Market rate will become effective under
this Lease.





 

Exhibit F
 




 
 

--------------------------------------------------------------------------------

 

EXHIBIT G
 
PRUNEYARD TOWER I
 
ASBESTOS NOTIFICATION
 
Asbestos-containing materials (“ACMs”) were historically commonly used in the
construction of commercial buildings across the country.  ACMs were commonly
used because of their beneficial qualities; ACMs are fire-resistant and provide
good noise and temperature insulation.
 
Some common types of ACMs include surfacing materials (such as spray-on
fireproofing, stucco, plaster and textured paint), flooring materials (such as
vinyl floor tile and vinyl floor sheeting) and their associated mastics, carpet
mastic, thermal system insulation (such as pipe or duct wrap, boiler wrap and
cooling tower insulation), roofing materials, drywall, drywall joint tape and
drywall joint compound, acoustic ceiling tiles, transite board, base cove and
associated mastic, caulking, window glazing and fire doors.  These materials are
not required under law to be removed from any building (except prior to
demolition and certain renovation projects).  Moreover, ACMs generally are not
thought to present a threat to human health unless they cause a release of
asbestos fibers into the air, which does not typically occur unless (1) the ACMs
are in a deteriorated condition, or (2) the ACMs have been significantly
disturbed (such as through abrasive cleaning, or maintenance or renovation
activities).
 
It is possible that some of the various types of ACMs noted above (or other
types) are present at various locations in the Building.  Anyone who finds any
such materials in the Building should assume them to contain asbestos unless
those materials are properly tested and found to be otherwise.  In addition,
under applicable law, certain of these materials are required to be presumed to
contain asbestos in the Building because the Building was built prior to 1981
(these materials are typically referred to as “Presumed Asbestos Containing
Materials” or “PACM”).  PACM consists of thermal system insulation and surfacing
material found in buildings constructed prior to 1981, and asphalt or vinyl
flooring installed prior to 1981.  If any thermal system insulation, asphalt or
vinyl flooring or surfacing materials are found to be present in the Building,
such materials must be considered PACM unless properly tested and found
otherwise.  In addition, Landlord has identified the presence of certain ACMs in
the Building.  For information about the specific types and locations of these
identified ACMs, please contact the Building manager.  The Building
Manager maintains records of the Building’s asbestos information including any
Building asbestos surveys, sampling and abatement reports.  This information is
maintained as part of Landlord’s asbestos Operations and Maintenance Plan (“O&M
Plan”).
 
The O&M Plan is designed to minimize the potential of any harmful asbestos
exposure to any person in the Building. Because Landlord is not a physician,
scientist or industrial hygienist, Landlord has no special knowledge of the
health impact of exposure to asbestos.  Therefore, Landlord hired an independent
environmental consulting firm to prepare the Building’s O&M Plan.  The O&M Plan
includes a schedule of actions to be taken in order to (1) maintain any building
ACMs in good condition, and (2) to prevent any significant disturbance of such
ACMs.  Appropriate Landlord personnel receive regular periodic training on how
to properly administer the O&M Plan.
 
The O&M Plan describes the risks associated with asbestos exposure and how to
prevent such exposure.  The O&M Plan describes those risks, in general, as
follows:  asbestos is not a significant health concern unless asbestos fibers
are released and inhaled.  If inhaled, asbestos fibers can accumulate in the
lungs and, as exposure increases, the risk of disease (such as asbestosis and
cancer) increases.  However, measures taken to minimize exposure and
consequently minimize the accumulation of fibers, can reduce the risk of adverse
health effects.
 
The O&M Plan also describes a number of activities which should be avoided in
order to prevent a release of asbestos fibers.  In particular, some of the
activities which may present a health risk (because those activities may cause
an airborne release of asbestos fibers) include moving, drilling, boring or
otherwise disturbing ACMs.  Consequently, such activities should not be
attempted by any person not qualified to handle ACMs.  In other words, the
approval of Building management must be obtained prior to engaging in any such
activities.  Please contact the Building manager for more information in this
regard.  A copy of the written O&M Plan for the Building is located in the
Building Management Office and, upon your request, will be made available to
tenants for you to review and copy during regular business hours.
 
Because of the presence of ACM in the Building, we are also providing the
following warning, which is commonly known as a California Proposition 65
warning:
 
WARNING:  This building contains asbestos, a chemical known to the State of
California to cause cancer.
 
Please contact the Building manager with any questions regarding the contents of
this Exhibit G.
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------